Exhibit 10.6

 

 

 

DELL TECHNOLOGIES INC.

AMENDED AND RESTATED MANAGEMENT STOCKHOLDERS AGREEMENT

Dated as of September 7, 2016

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I    DEFINITIONS   

Section 1.1.

 

Definitions

     2   

Section 1.2.

 

General Interpretive Principles

     17    ARTICLE II    REPRESENTATIONS AND WARRANTIES   

Section 2.1.

 

Representations and Warranties of the Management Stockholders

     18    ARTICLE III    TRANSFER RESTRICTIONS; REPAYMENT OBLIGATIONS;
POST-RETIREMENT OBLIGATIONS   

Section 3.1.

 

General Restrictions on Transfers

     19   

Section 3.2.

 

Specified Restrictions on Transfers

     22   

Section 3.3.

 

Permitted Transfers

     23   

Section 3.4.

 

Tag-Along Rights

     23   

Section 3.5.

 

Drag-Along Rights

     26   

Section 3.6.

 

Black-Out Periods

     30   

Section 3.7.

 

Repayment Obligations

     31   

Section 3.8.

 

Post-Retirement Services Obligations

     33    ARTICLE IV    CALL RIGHTS; PUT RIGHTS; LIQUIDITY PROGRAM   

Section 4.1.

 

Certain Definitions

     36   

Section 4.2.

 

Call Right of the Company

     38   

Section 4.3.

 

Call Right of the Sponsor Stockholders

     39   

Section 4.4.

 

Put Right of the Management Stockholders

     40   

Section 4.5.

 

Liquidity Program

     41   

Section 4.6.

 

Limitations on Repurchases

     43   

Section 4.7.

 

Further Assurances

     44   

Section 4.8.

 

Termination of Article IV

     45   

Section 4.9.

 

MD Priority Repurchase Right

     45    ARTICLE V    ADDITIONAL AGREEMENTS   

Section 5.1.

 

Further Assurances

     46   

Section 5.2.

 

Confidentiality

     46   

Section 5.3.

 

Cooperation with Reorganizations

     47   

 

i



--------------------------------------------------------------------------------

ARTICLE VI    ADDITIONAL MANAGEMENT STOCKHOLDERS   

Section 6.1.

 

Additional Management Stockholders

     49    ARTICLE VII    MISCELLANEOUS   

Section 7.1.

 

Entire Agreement

     49   

Section 7.2.

 

Specific Performance

     49   

Section 7.3.

 

Governing Law

     49   

Section 7.4.

 

Submissions to Jurisdictions; WAIVER OF JURY TRIAL

     50   

Section 7.5.

 

Obligations

     51   

Section 7.6.

 

Consents, Approvals and Actions

     51   

Section 7.7.

 

Amendment; Waiver

     52   

Section 7.8.

 

Assignment of Rights By Management Stockholders

     53   

Section 7.9.

 

Binding Effect

     53   

Section 7.10.

 

Third Party Beneficiaries

     53   

Section 7.11.

 

Termination

     53   

Section 7.12.

 

Notices

     53   

Section 7.13.

 

No Third Party Liability

     56   

Section 7.14.

 

No Partnership

     56   

Section 7.15.

 

Aggregation; Beneficial Ownership

     56   

Section 7.16.

 

Severability

     57   

Section 7.17.

 

Management Stockholder Group Representative

     57   

Section 7.18.

 

Counterparts

     58   

Section 7.19.

 

Effectiveness

     58   

ANNEXES

 

ANNEX A    –    FORM OF JOINDER AGREEMENT ANNEX B    –    FORM OF SPOUSAL
CONSENT ANNEX C    –    FORM OF PUT NOTICE

 

ii



--------------------------------------------------------------------------------

DELL TECHNOLOGIES INC.

AMENDED AND RESTATED

MANAGEMENT STOCKHOLDERS AGREEMENT

This AMENDED AND RESTATED MANAGEMENT STOCKHOLDERS AGREEMENT is made as of
September 7, 2016, by and among Dell Technologies Inc., a Delaware corporation
(together with its successors and assigns, the “Company”), and each of the
following (hereinafter severally referred to as a “Stockholder” and collectively
referred to as the “Stockholders”):

 

  (a) Michael S. Dell (“MD”) and Susan Lieberman Dell Separate Property Trust
(the “SLD Trust” and together with MD and their respective Permitted Transferees
(as defined herein) that acquire DTI Common Stock (as defined herein), the “MD
Stockholders”);

 

  (b) MSDC Denali Investors, L.P., a Delaware limited partnership and MSDC
Denali EIV, LLC, a Delaware limited liability company (collectively, and
together with their respective Permitted Transferees that acquire DTI Common
Stock, the “MSD Partners Stockholders”);

 

  (c) Silver Lake Partners III, L.P., a Delaware limited partnership, Silver
Lake Technology Investors III, L.P., a Delaware limited partnership, Silver Lake
Partners IV, L.P., a Delaware limited partnership, Silver Lake Technology
Investors IV, L.P., a Delaware limited partnership, and SLP Denali Co-Invest,
L.P., a Delaware limited partnership (collectively, and together with their
respective Permitted Transferees that acquire DTI Common Stock, the “SLP
Stockholders,” and together with the MD Stockholders and the MSD Partners
Stockholders, the “Sponsor Stockholders”); and

 

  (d) the Management Stockholders (as defined herein).

WHEREAS, certain of the parties are party to that certain Management
Stockholders Agreement, dated as of October 29, 2013 and amended by Amendment
No. 1 thereto dated as of July 14, 2014, Amendment No. 2 thereto dated as of
July 21, 2014, and Amendment No. 3 thereto dated as of August 28, 2015 (the
“Original Agreement”), and the parties desire to amend and restate the Original
Agreement as set forth herein pursuant to Section 7.7 of the Original Agreement
in order to incorporate the amendments to the Original Agreement and to reflect
the occurrence of certain events that have transpired since the date of the
Original Agreement, including the Merger (as defined below);

WHEREAS, pursuant to an Agreement and Plan of Merger, dated as of October 12,
2015 (as further amended, restated, supplemented or modified from time to time,
the “Merger Agreement”), by and among the Company, Dell Inc., a Delaware
corporation (“Dell”), Universal Acquisition Co., a Delaware corporation and
direct wholly owned subsidiary of Dell (“Merger Sub”) and EMC Corporation, a
Massachusetts corporation (together with its successors and assigns, “EMC”),
Merger Sub will be merged with and into EMC (the “Merger”), with EMC surviving
the Merger as a wholly-owned subsidiary of the Company;



--------------------------------------------------------------------------------

WHEREAS, upon the filing and effectiveness of the Company’s Fourth Amended and
Restated Certificate of Incorporation, (i) each issued and outstanding share of
Series A Common Stock of the Company, par value $0.01 per share, will be
automatically reclassified as and become one validly issued, fully paid, and
non-assessable share of Class A DTI Common Stock on a one-for-one basis,
(ii) each issued and outstanding share of Series B Common Stock of the Company,
par value $0.01 per share, will be automatically reclassified as and become one
validly issued fully-paid and non-assessable share of Class B DTI Common Stock
on a one-for-one basis, and (iii) each issued and outstanding share of Series C
Common Stock of the Company, par value $0.01 per share, will be automatically
reclassified as and become one validly issued, fully paid, and non-assessable
share of Class C DTI Common Stock on a one-for-one basis, in each case without
any action by any holder thereof.

WHEREAS, the Company, the MD Stockholders, the MSD Partners Stockholders, the
SLP Stockholders and the Management Stockholders desire to provide for certain
rights and obligations of the Management Stockholders with respect to the
ownership of DTI Securities (as defined herein) by the Management Stockholders;
and

WHEREAS, the Board has, by written resolution, approved this Agreement and
consented for purposes of the certificate of incorporation of the Company to
transfers of DTI Securities by Management Stockholders solely pursuant to and in
compliance with the provisions of Article III and Article IV herein, which, for
the avoidance of doubt, may require the prior written consent of the Board or
the compensation committee of the Board as contemplated herein.

NOW, THEREFORE, in consideration of the agreements and obligations set forth
herein and for other good and valuable consideration, the receipt of which are
hereby acknowledged, the parties hereto, intending to be legally bound, hereby
agree that the Original Agreement is, as of the Closing Date and subject to
Section 7.19, amended and restated in its entirety as follows:

ARTICLE I

DEFINITIONS

Section 1.1. Definitions. As used in this Agreement, the following terms shall
have the meanings set forth below:

“90% Owner” means, as of any measurement date, the beneficial owners of at least
ninety percent (90%) of all issued and outstanding shares of DTI Common Stock as
of such date.

“Affiliate” means, with respect to any Person, any other Person that controls,
is controlled by, or is under common control with such Person. The term
“control” means the power to direct or cause the direction of the management and
policies of such Person, directly or indirectly, whether through the ownership
of voting securities, by contract or otherwise. The terms “controlled” and
“controlling” have meanings correlative to the foregoing.

 

2



--------------------------------------------------------------------------------

Notwithstanding the foregoing, for purposes of this Agreement, (i) the Company,
its Subsidiaries (including VMware and its subsidiaries) and its other
controlled Affiliates shall not be considered Affiliates of any of the Sponsor
Stockholders or any of such party’s Affiliates (other than the Company, its
Subsidiaries and its other controlled Affiliates), (ii) none of the MD
Stockholders and the MSD Partners Stockholders, on the one hand, and/or the SLP
Stockholders, on the other hand, shall be considered Affiliates of each other,
and (iii) except with respect to Section 7.13, none of the Sponsor Stockholders
shall be considered Affiliates of (x) any portfolio company in which any of the
Sponsor Stockholders or any of their investment fund Affiliates have made a debt
or equity investment (and vice versa) or (y) any limited partners, non-managing
members or other similar direct or indirect investors in any of the Sponsor
Stockholders or their affiliated investment funds.

“Aggregate Cap” has the meaning ascribed to such term in Section 4.6(b).

“Agreement” means this Amended and Restated Management Stockholders Agreement
(including the schedules, annexes and exhibits attached hereto) as the same may
be amended, restated, supplemented or modified from time to time.

“Applicable Employee” means (i) with respect to any Management Stockholder that
is or was an employee, Non-Sponsor Director or consultant of the Company or any
of its Subsidiaries, such employee, Non-Sponsor Director or consultant and
(ii) with respect to any Management Stockholder that is not and was not an
employee, Non-Sponsor Director or consultant of the Company or any of its
Subsidiaries, the current or former employee, Non-Sponsor Director or consultant
of the Company or any of its Subsidiaries with respect to whom such Management
Stockholder is an Affiliate or a Permitted Transferee on or after the date of
this Agreement. For purposes of this definition of “Applicable Employee”, the
term “Subsidiary” shall include VMware and its subsidiaries.

“beneficial ownership” and “beneficially own” and similar terms have the meaning
set forth in Rule 13d-3 under the Exchange Act; provided, however, that
(i) subject to Section 7.15, no party hereto shall be deemed to beneficially own
any securities held by any other party hereto solely by virtue of the provisions
of this Agreement (other than this definition) or other similar agreement with
the Company and/or its Subsidiaries, and (ii) with respect to any securities
held by a party hereto that are exercisable for, convertible into or
exchangeable for shares of DTI Common Stock upon delivery of consideration to
the Company or any of its Subsidiaries, such shares of DTI Common Stock shall
not be deemed to be beneficially owned by such party unless, until and to the
extent such securities have been exercised, converted or exchanged and such
consideration has been delivered by such party to the Company or such
Subsidiary.

“Board” means the Board of Directors of the Company.

“Business Day” means a day, other than a Saturday, Sunday or other day on which
banks located in New York, New York, Austin, Texas or San Francisco, California
are authorized or required by law to close.

“Call Date” has the meaning ascribed to such term in Section 4.1(a).

 

3



--------------------------------------------------------------------------------

“Call Notice” has the meaning ascribed to such term in Section 4.2(a).

“Call Period” has the meaning ascribed to such term in Section 4.1(b).

“Call Price” has the meaning ascribed to such term in Section 4.1(c).

“Call Right” has the meaning ascribed to such term in Section 4.2(a).

“Call Shares” has the meaning ascribed to such term in Section 4.2(a).

“Call Termination Date” has the meaning ascribed to such term in Section 4.1(d).

“Cause” shall, with respect to the Applicable Employee of any Management
Stockholder, have the meaning ascribed to such term in an agreement reflecting a
Company Award with such Applicable Employee, or if no such Company Award exists
or if “Cause” is not defined therein, then Cause means, with respect to such
Applicable Employee: (i) a violation of (x) the Applicable Employee of such
Management Stockholder’s obligations regarding confidentiality or the protection
of sensitive, confidential or proprietary information, or trade secrets, or
(y) any other restrictive covenant by which the Applicable Employee of such
Management Stockholder is bound; (ii) an act or omission by the Applicable
Employee of such Management Stockholder resulting in the Applicable Employee of
such Management Stockholder being charged with a criminal offense which
constitutes a felony or involves moral turpitude or dishonesty; (iii) conduct by
the Applicable Employee of such Management Stockholder which constitutes gross
neglect, insubordination, willful misconduct, or a breach of the Code of Conduct
or a fiduciary duty to the Company, any of its Subsidiaries (which for this
purpose includes VMware and its subsidiaries) or the stockholders of the
Company; or (iv) a determination by the senior management of the Company that
the Applicable Employee of such Management Stockholder violated state or federal
law relating to the workplace environment, including, without limitation, laws
relating to sexual harassment or age, sex, race, or other prohibited
discrimination.

“Change in Control” means the occurrence of any one or more of the following
events: (i) the sale or disposition, in one or a series of related transactions,
to any “person” or “group” (as such terms are used for purposes of Sections
13(d)(3) and 14(d)(2) of the Exchange Act) other than to the Sponsor
Stockholders or any of their respective Affiliates or to any “group” in which
any of the foregoing is a member of all or substantially all of the consolidated
assets of the DTI Group (as defined in the Company’s Fourth Amended and Restated
Certificate of Incorporation); (ii) any “person” or “group” other than the
Sponsor Stockholders or any of their respective Affiliates or any “group” in
which any of the foregoing is a member, is or becomes the beneficial owner,
directly or indirectly, of more than fifty percent (50%) of the total voting
power of the outstanding shares of DTI Common Stock, excluding as a result of
any merger or consolidation that does not constitute a Change in Control
pursuant to clause (iii); (iii) any merger or consolidation of the Company with
or into any other person unless the holders of the DTI Common Stock immediately
prior to such merger or consolidation beneficially own a majority of the
outstanding shares of the common stock (or equivalent voting securities) of the
surviving or successor entity (or the parent entity thereof); or (iv) prior to
an IPO, the Sponsor Stockholders and their respective Affiliates cease to have
the ability to cause the election of that

 

4



--------------------------------------------------------------------------------

number of members of the Board who would collectively have the right to vote a
majority of the aggregate number of votes represented by all of the members of
the Board and any “person” or “group”, other than the Sponsor Stockholders and
their respective Affiliates or any “group” in which any of the foregoing is a
member, beneficially owns outstanding voting stock representing a greater
percentage of voting power with respect to the general election of members of
the Board than the shares of outstanding voting stock of the Sponsor
Stockholders and their respective Affiliates collectively beneficially own.

“Class A DTI Common Stock” means the Class A Common Stock, par value $0.01 per
share, of the Company.

“Class B DTI Common Stock” means the Class B Common Stock, par value $0.01 per
share, of the Company.

“Class C DTI Common Stock” means the Class C Common Stock, par value $0.01 per
share, of the Company.

“Claw Back Period” has the meaning ascribed to such term in Section 3.7(a).

“Closing” has the meaning ascribed to such term in the Merger Agreement.

“Closing Date” has the meaning ascribed to such term in the Merger Agreement.

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time, and any successor thereto. Reference herein to any section of the Code
shall be deemed to include any regulations or other interpretive guidance under
such section, and any amendments or successor provisions to such section,
regulations or guidance.

“Code of Conduct” means Dell’s Code of Conduct, as amended or updated from time
to time.

“Company” has the meaning ascribed to such term in the Preamble.

“Company Award” means an agreement between the Company or any of its
Subsidiaries, on the one hand, and any Management Stockholder (or the Applicable
Employee of such Management Stockholder), on the other hand, under which the
Company or any of its Subsidiaries issues Shares, Company Stock Options, stock
appreciation rights or restricted stock units (including performance-based
restricted stock units) that correspond to DTI Common Stock and/or Company Stock
Options or other DTI Securities to such Management Stockholder; provided, that
for the avoidance of doubt, no Share Rollover Agreement, RSU Rollover Agreement
or Shares issued in respect thereof shall be deemed to be a Company Award
hereunder. For purposes of this definition of “Company Award”, the term
“Subsidiary” shall include VMware and its subsidiaries

“Company Stock Option” means an option to subscribe for, purchase or otherwise
acquire shares of DTI Common Stock.

“Confidential Information” has the meaning ascribed to such term in Section 5.2.

 

5



--------------------------------------------------------------------------------

“Cost” has the meaning ascribed to such term in Section 4.1(e).

“Credit Agreement” means the Credit Agreement dated as of September 7, 2016, by
and among Intermediate, Dell, Dell International L.L.C., a Delaware limited
liability company, as the borrower, Merger Sub, the banks and other financial
institutions party thereto as lenders from time to time, and Credit Suisse AG,
Cayman Islands Branch as Term Loan B Administrative Agent and Collateral Agent
and JPMorgan Chase Bank, N.A. as Term Loan A Administrative Agent.

“Cure Period” has the meaning ascribed to such term in the definition of Good
Reason.

“Dell” has the meaning ascribed to such term in the Recitals.

“Demand Initiating Sponsor Holders” has the meaning ascribed to such term in the
Registration Rights Agreement.

“Demand Registration” has the meaning ascribed to such term in the Registration
Rights Agreement.

“Denali Acquiror” means Denali Acquiror Inc.

“DTI Common Stock” means the Class A DTI Common Stock, the Class B DTI Common
Stock, the Class C DTI Common Stock, and any other series or class of common
stock of the Company which is established to track the performance of the DTI
Group.

“DTI Securities” means the DTI Common Stock, any equity or debt securities
exercisable or exchangeable for, or convertible into DTI Common Stock, and any
option, warrant or other right to acquire any DTI Common Stock or such equity or
debt securities of the Company.

“Direct Competitor” means (i) any Person or other business concern that offers
or plans to offer products or services that are materially competitive with any
of the products or services being manufactured, offered, marketed, or are
actively developed by the Company or any of its Affiliates as of the date the
employment or service of an Applicable Employee with the Company and all of its
Affiliates shall be terminated or end for any reason and (ii) any Affiliate of
any Person or other business concern specified in the foregoing clause (i). By
way of illustration, and not by limitation, as of the date hereof, the
Management Stockholders acknowledge and agree that the following companies meet
the definition of Direct Competitor: Accenture LLP, Acer Inc., Apple Inc.,
AsusTek, CDW Corporation, Cisco Systems, Inc., Cognizant Technology Solutions
Corporation, Computer Sciences Corporation, HP Inc., Hewlett Packard Enterprise
Company, International Business Machines Corporation, Infosys Limited, Lenovo
Group Limited, Oracle Corporation, Samsung Electronics Co., Ltd., Tata Group and
Wipro Limited.

“Disability” means either (i) the inability of a Management Stockholder to
perform his or her duties and obligations for any ninety (90) days during a
period of one hundred eighty (180) consecutive days due to mental or physical
incapacity, as determined by a physician

 

6



--------------------------------------------------------------------------------

selected by the Board or (ii) being qualified to receive payments pursuant to
any applicable employer-sponsored group long-term disability insurance benefit
program in which the Management Stockholder participates.

“Disabling Event” has the meaning ascribed to such term in the Amended and
Restated Sponsors Stockholders Agreement of the Company dated as of the date
hereof, as it may be amended from time to time.

“Drag-Along Sale” has the meaning ascribed to such term in Section 3.5(a).

“Drag-Along Sale Notice” has the meaning ascribed to such term in
Section 3.5(a).

“Drag-Along Sale Percentage” has the meaning ascribed to such term in
Section 3.5(a).

“Drag-Along Sellers” has the meaning ascribed to such term in Section 3.5(a).

“Dragged-Along Sellers” has the meaning ascribed to such term in Section 3.5(a).

“Electing Tag-Along Sellers” has the meaning ascribed to such term in
Section 3.4(b).

“Electronic Transmission” means any form of communication, not directly
involving the physical transmission of paper, that creates a record that may be
retained, retrieved, and reviewed by a recipient thereof, and that may be
directly reproduced in paper form by such a recipient through an automated
process.

“Eligible Tag-Along Seller” means the Management Stockholders and any of their
respective Permitted Transferees that acquire Transferable Shares.

“EMC” has the meaning ascribed to such term in the Recitals.

“Encumbrance” means any lien (statutory or other), pledge, charge, claim,
encumbrance, security interest, option to purchase, mortgage, easement, lease,
license, right of first refusal, preemptive right, transfer restriction,
interest or claim, covenant, title defect or limitation, hypothecation,
assignment, deposit arrangement or other encumbrance of any kind.

“ERISA” means the U.S. Employee Retirement Income Security Act of 1974, as
amended from time to time, and the rules and regulations promulgated pursuant
thereto.

“Exchange Act” means the Securities Exchange Act of 1934, as amended and any
successor thereto. Reference herein to any section of (or rule promulgated
under) the Exchange Act shall be deemed to include any rules, regulations or
other interpretive guidance under such section or rule, and any amendments or
successor provisions to such section, rules, regulations or guidance.

 

7



--------------------------------------------------------------------------------

“Fair Market Value” with respect to the Applicable Employee of any Management
Stockholder (i) shall have the meaning ascribed to such term in a Company Award
with such Applicable Employee, and (ii) if no such Company Award exists or if
“Fair Market Value” is not defined therein, then as of any date of
determination, shall mean the fair market value of a Share as determined in good
faith by the Board, based upon the most recent valuation of the shares of DTI
Common Stock performed by the Company’s independent valuation firm, as adjusted
by the Board for changes to Fair Market Value from the date of such valuation to
such date of determination. The valuations described in clause (ii) of the
immediately preceding sentence shall be performed by the Company’s independent
valuation firm from time to time as determined by the Board in its sole
discretion, but in any case (1) for the Company’s 2016 fiscal year, the Company
shall obtain at least (a) one such independent valuation as of the end of the
second fiscal quarter of such fiscal year, which shall be completed no later
than 60 days following the end of such fiscal quarter, and (b) one such
independent valuation as of the end of the fourth fiscal quarter of such fiscal
year, which shall be completed no later than 60 days following the end of such
fiscal quarter, and (2) for each fiscal year of the Company thereafter, the
Company shall obtain at least one such independent valuation as of the end of
each fiscal quarter, which in each case shall be completed no later than 60 days
following the end of the applicable fiscal quarter. If the last day of any such
60-day period is not a Business Day, such valuation shall be completed no later
than the first Business Day following such 60-day period. Notwithstanding
anything herein to the contrary, (a) the per share value of Class A DTI Common
Stock, Class B DTI Common Stock and Class C DTI Common Stock shall be deemed to
be the same, and (b) Fair Market Value shall be determined without any discounts
for illiquidity and minority interests.

“Good Reason” shall, with respect to the Applicable Employee of any Management
Stockholder, have the meaning ascribed to such term in a Company Award with such
Applicable Employee, or if no such Company Award exists or if “Good Reason” is
not defined therein, then Good Reason means, with respect to such Applicable
Employee, (i) a material reduction in such Applicable Employee’s base salary or
(ii) a change in such Applicable Employee’s principal place of work to a
location of more than fifty (50) miles from his or her principal place of work
immediately prior to such change; provided, that such Applicable Employee
provides written notice to the Company of the existence of any such condition
within ninety (90) days of such Applicable Employee having actual knowledge of
the initial existence of such condition and the Company fails to remedy the
condition within thirty (30) days of receipt of such notice (the “Cure Period”).
In order to resign for Good Reason, an Applicable Employee of a Management
Stockholder must actually terminate employment no later than thirty (30) days
following the end of such Cure Period, if the Good Reason condition remains
uncured.

“good standing” means, solely for purposes of Section 4.5, with respect to any
Applicable Employee, that such Applicable Employee is as and at such time an
employee of the Company and/or its Subsidiaries (which for this purpose includes
VMware and its subsidiaries) in good standing.

“Immediate Family Members” means, with respect to any natural person (i) such
natural person’s spouse, children (whether natural or adopted as minors),
grandchildren or more remote descendants and (ii) the lineal descendants of each
of the persons described in the immediately preceding clause (i).

 

8



--------------------------------------------------------------------------------

“Individual Cap” means, with respect to any Management Stockholder or Management
Stockholder Group, (i) the “Individual Cap” as defined in the Company Award
entered into by the Management Stockholder (or the Applicable Employee of such
Management Stockholder or Management Stockholder Group), or (ii) in the event
that “Individual Cap” is not defined in such Company Award, (A) $2,000,000 or
(B) beginning in the immediately succeeding fiscal year after the time MD and
his Permitted Transferees have become a 90% Owner, $3,000,000.

“Initiating Drag-Along Seller” means any of (x) the MD Stockholders (only for so
long as the MD Stockholders beneficially own at least a majority of the
outstanding DTI Common Stock) or (y) the MD Stockholders and the SLP
Stockholders acting jointly.

“Initiating Tag-Along Seller” means, collectively, any one or more Stockholders,
acting jointly.

“Intermediate” means Denali Intermediate Inc., a wholly-owned subsidiary of the
Company.

“IPO” means the consummation of an initial underwritten public offering that is
registered under the Securities Act of Class C DTI Common Stock (or the equity
securities of the IPO Entity as contemplated by Section 5.3).

“IPO Entity” has the meaning ascribed to such term in Section 5.3(b)(i).

“Joinder Agreement” means a joinder agreement substantially in the form of Annex
A attached hereto.

“Legacy Shares” means Shares issued (i) prior to the Closing or (ii) upon the
exercise of Company Stock Options that were granted prior to the Closing.

“Liquidity Program Repurchase Acceptance Notice” has the meaning ascribed to
such term in Section 4.5(b).

“Liquidity Program Repurchase Offer” has the meaning ascribed to such term in
Section 4.5(a).

“Liquidity Program Repurchase Offer Notice” has the meaning ascribed to such
term in Section 4.5(a).

“Liquidity Program Repurchase Offer Window Period” means the period commencing
on the date that a Liquidity Program Repurchase Offer Notice is sent to the
Management Stockholders and ending at 11:59 p.m. New York City time on the
thirtieth (30th) day thereafter.

“Management Stockholders” means (i) all Stockholders other than the Sponsor
Stockholders and (ii) any other Person (other than the Company and the Sponsor
Stockholders) who becomes a party hereto pursuant to, and in accordance with,
Article VI hereof whether or not such Person is an employee, Non-Sponsor
Director or consultant of the Company and/or its

 

9



--------------------------------------------------------------------------------

Affiliates. For the avoidance of doubt, each Management Stockholder shall
continue to be a Management Stockholder notwithstanding the Applicable Employee
of such Management Stockholder no longer being employed with or providing
services to the Company or any of its Affiliates.

“Management Stockholder Group” means a Management Stockholder for so long as he,
she or it holds DTI Securities and any of his, her or its Permitted Transferees
for so long as they hold DTI Securities and have become parties to this
Agreement as required pursuant to, and in accordance with, Article VI hereof.

“Management Stockholder Group Representative” has the meaning ascribed to such
term in Section 7.17.

“Marketed Underwritten Shelf Take-Down” has the meaning ascribed to such term in
the Registration Rights Agreement.

“MD” has the meaning ascribed to such term in the Preamble.

“MD Charitable Entity” means the Michael & Susan Dell Foundation and any other
private foundation or supporting organization (as defined in Section 509(a) of
the Code) established and principally funded directly or indirectly by MD and/or
his spouse.

“MD Fiduciary” means any trustee of an inter vivos or testamentary trust
appointed by MD.

“MD Immediate Family Member” means, with respect to any MD Stockholder that is a
natural person, (i) such natural person’s spouse, children (whether natural or
adopted as minors), grandchildren or more remote descendants, siblings, spouse’s
siblings and (ii) the lineal descendants of each of the persons described in the
immediately preceding clause (i).

“MD Stockholders” has the meaning ascribed to such term in the Preamble.

“Merger” has the meaning ascribed to such term in the Recitals.

“Merger Agreement” has the meaning ascribed to such term in the Recitals.

“MSD Partners Stockholders” has the meaning ascribed to such term in the
Preamble.

“Non-Marketed Underwritten Shelf Take-Down” has the meaning ascribed to such
term in the Registration Rights Agreement.

“Non-Sponsor Director” means any director who is not an Affiliate of the Sponsor
Stockholders.

“Organizational Documents” means, with respect to any Person, the articles
and/or memorandum of association, certificate of incorporation, certificate of
organization, bylaws, partnership agreement, limited liability company
agreement, operating agreement, certificate of formation, certificate of limited
partnership and/or other organizational or governing documents of such Person.

 

10



--------------------------------------------------------------------------------

“Original Agreement” has the meaning ascribed to such term in the Recitals.

“Original Closing” means the closing of the Original Merger pursuant to the
Original Merger Agreement.

“Original Closing Date” means October 29, 2013.

“Original Merger” means the merger of Denali Acquiror and Dell pursuant to the
Original Merger Agreement.

“Original Merger Agreement” means that certain Agreement and Plan of Merger,
dated as of February 5, 2013, between the Company, Intermediate, Denali Acquiror
and Dell, as amended by Amendment No. 1 on August 2, 2013 (as further amended,
restated, supplemented or modified from time to time).

“Participating Sponsor Pro Rata Portion” means, with respect to any Sponsor
Stockholder relative to any specified group of Sponsor Stockholders, as of any
date of determination, the fraction determined by dividing (i) the total number
of shares of DTI Common Stock (including shares of DTI Common Stock issuable
upon exercise of warrants and upon exercise, vesting or delivery of Company
Awards) owned by such Sponsor Stockholder as of such date, by (ii) the total
number of shares of DTI Common Stock (including shares of DTI Common Stock
issuable upon exercise of warrants and upon exercise, vesting or delivery of
Company Awards) owned by all members of such specified group of Sponsor
Stockholders as of such date.

“Permitted Transferee” means:

(i) In the case of any Management Stockholder, the Applicable Employee of such
Management Stockholder, any family trusts and other estate-planning vehicles
controlled solely by the Applicable Employee of such Management Stockholder and
with respect to which the sole beneficiaries are the Applicable Employee of such
Management Stockholder and/or such Applicable Employee’s Immediate Family
Members; provided, that any such transferee enters into a Joinder Agreement in
the form of Annex A.

(ii) In the case of the MD Stockholders:

(A) MD, SLD Trust or any MD Immediate Family Member;

(B) any MD Charitable Entity;

(C) one or more trusts whose current beneficiaries are and will remain for so
long as such trust holds DTI Securities, any of (or any combination of) MD, one
or more MD Immediate Family Members or MD Charitable Entities;

 

11



--------------------------------------------------------------------------------

(D) any corporation, limited liability company, partnership or other entity
wholly-owned by any one or more persons or entities described in clauses
(ii)(A), (ii)(B) or (ii)(C) of this definition of “Permitted Transferee”; or

(E) from and after MD’s death, any recipient under MD’s will, any revocable
trust established by MD that becomes irrevocable upon MD’s death, or by the laws
of descent and distribution;

provided, that:

(1) in the case of any transfer of DTI Securities to a Permitted Transferee of
MD during MD’s life, MD would have, after such transfer, voting control in any
capacity over a majority of the aggregate number of DTI Securities owned by the
MD Stockholders and owned by the persons or entities described in clauses
(ii)(A), (ii)(B), (ii)(C) or (ii)(D) of this definition of “Permitted
Transferee” as a result of transfers hereunder;

(2) any such transferee enters into a joinder agreement in such form and
substance reasonably satisfactory to the SLP Stockholders;

(3) in the case of any transfer of DTI Securities to a Permitted Transferee of
MD that is a Person described in clauses (ii)(A), (ii)(B), (ii)(C) or (ii)(D) of
this definition of “Permitted Transferee” during MD’s life, such transfer is
gratuitous; and

(4) MD shall have a validly executed power-of-attorney designating an
attorney-in-fact or agent, or with respect to any DTI Securities transferred to
a trust revocable by MD, a MD Fiduciary, that is authorized to act on MD’s
behalf with respect to all rights held by MD relating to DTI Securities in the
event that MD has become incapacitated.

For the avoidance of doubt, the foregoing clauses (ii)(A) through (ii)(E) of
this definition of “Permitted Transferee” are applicable only to transfers of
DTI Securities by MD to his Permitted Transferees, do not apply to any other
transfers of DTI Securities, and shall not be applicable after the consummation
of an IPO.

(iii) In the case of the MSD Partners Stockholders, (A) any of its controlled
Affiliates (other than portfolio companies) or (B) an affiliated private equity
fund of the MSD Partners Stockholders that remains such an Affiliate or
affiliated private equity fund of such MSD Partners Stockholders; provided, that
for the avoidance of doubt, except as otherwise agreed in writing between the
Sponsor Stockholders, the MD Stockholders and Permitted Transferees of the MD
Stockholders shall not be Permitted Transferees of any MSD Partners Stockholder.

(iv) In the case of the SLP Stockholders, (A) any of their respective controlled
Affiliates (other than portfolio companies) or (B) an affiliated private equity
fund of such SLP Stockholders that remains such an Affiliate or affiliated
private equity fund of such SLP Stockholders.

 

12



--------------------------------------------------------------------------------

For the avoidance of doubt, (x) each MD Stockholder will be a Permitted
Transferee of each other MD Stockholder, (y) each MSD Partners Stockholder will
be a Permitted Transferee of each other MSD Partners Stockholder and (z) each
SLP Stockholder will be a Permitted Transferee of each other SLP Stockholder.

“Person” means an individual, any general partnership, limited partnership,
limited liability company, corporation, trust, business trust, joint stock
company, joint venture, unincorporated association, cooperative or association
or any other legal entity or organization of whatever nature, and shall include
any successor (by merger or otherwise) of such entity, or a government or any
agency or political subdivision thereof.

“Piggyback Registration” means an offering by the Company, pursuant to, and in
accordance with, Section 2.5 of the Registration Rights Agreement.

“Plan Assets Regulations” means the regulations issued by the U.S. Department of
Labor at Section 2510.3-101 of Part 2510 of Chapter XXV, Title 29 of the Code of
Federal Regulations, or any successor regulations as the same may be amended
from time to time.

“Post-IPO High Vote Common Stock” has the meaning ascribed to such term in
Section 5.3(b)(ii).

“Post-IPO Regular Vote Common Stock” has the meaning ascribed to such term in
Section 5.3(b)(ii).

“Post-Retirement Amount” has the meaning ascribed to such term in
Section 3.8(a)(iii).

“Post-Retirement Services” has the meaning ascribed to such term in
Section 3.8(a).

“Post-Termination Vesting Eligible Shares” means, with respect to any Applicable
Employee, or such Applicable Employee’s Management Stockholder or Management
Stockholder Group, the meaning ascribed to such term in any Company Award
entered into by such Applicable Employee or any member of such Applicable
Employee’s Management Stockholder Group.

“Priority Sell-Down” has the meaning ascribed to such term in the Registration
Rights Agreement.

“Put/Call Blackout Period” means the period during which the Company is
prohibited under applicable securities laws, including Rule 14e-5 of the
Exchange Act, from purchasing Put Shares, Call Shares or other DTI Securities,
including during a Liquidity Program Repurchase Offer Window Period.

“Put Date” has the meaning ascribed to such term in Section 4.1(f).

“Put Notice” has the meaning ascribed to such term in Section 4.4(a).

 

13



--------------------------------------------------------------------------------

“Put Period” has the meaning ascribed to such term in Section 4.1(g).

“Put Price” has the meaning ascribed to such term in Section 4.1(h).

“Put Right” has the meaning ascribed to such term in Section 4.4(a).

“Put Shares” has the meaning ascribed to such term in Section 4.4(a).

“Put Termination Date” has the meaning ascribed to such term in Section 4.1(i).

“Registrable Securities” has the meaning ascribed to such term in the
Registration Rights Agreement.

“Registration Rights Agreement” means the Amended and Restated Registration
Rights Agreement, dated as of the date hereof, by and among the Company, the
Sponsor Stockholders and the other signatories party thereto, as the same may be
amended, restated, supplemented or modified from time to time.

“Repayment Amount” has the meaning ascribed to such term in Section 3.7(a)(iii).

“Repayment Behavior” shall, with respect to an Applicable Employee, have the
meaning ascribed to such term in an agreement reflecting a Company Award with
such Applicable Employee, or if no such Company Award exists or if “Repayment
Behavior” is not defined therein, then Repayment Behavior means, with respect to
such Applicable Employee, such Applicable Employee’s (i) commencement of
employment or service with a Direct Competitor in a role that is similar to any
role such Applicable Employee held at the Company or any of its Affiliates
during the twenty four (24) months prior to such Applicable Employee’s
termination of employment or service to the Company or any of its Affiliates or
in a role that could result in such Applicable Employee using the Company’s
and/or any of its Affiliates’ confidential information or trade secrets,
(ii) disclosure of any of the Company’s and/or any of its Affiliates’
confidential information or trade secrets and/or (iii) soliciting any employee
to leave the Company’s and/or any of its Affiliates’ employ or service.

“Representatives” means, with respect to any Person, such Person’s and its
Affiliates’ respective directors, officers, employees, trustees, partners,
members, stockholders, controlling persons, investment committee, financial
advisors, attorneys, consultants, accountants, agents and other representatives.

“Repurchase Caps” has the meaning ascribed to such term in Section 4.6(b).

“Repurchase Limitations” has the meaning ascribed to such term in
Section 4.6(a).

“Repurchase Notice” has the meaning ascribed to such term in Section 4.9.

“Repurchase Shares” has the meaning ascribed to such term in Section 4.6(a).

 

14



--------------------------------------------------------------------------------

“Restricted Period” has the meaning ascribed to such term in Section 3.2(a).

“Retirement” means the voluntary termination of employment with the Company and
all of its Affiliates by an Applicable Employee of a Management Stockholder
without Good Reason at or above the age of sixty (60) and after having completed
at least five (5) years of service with the Company and its Affiliates (or any
other combination of such Applicable Employee’s age plus years of service
completed (not less than five (5)) that is at least equal to sixty-five (65)).

“Rollover Shares” means any Shares acquired by a Management Stockholder in
connection with his, her or its investment in the Company pursuant to such
Management Stockholder’s Share Rollover Agreement and/or RSU Rollover Agreement.

“RSU Rollover Agreement” means, with respect to any Management Stockholder, the
Letter Agreement, dated as of the date of the Original Closing, between the
Company and such Management Stockholder, pursuant to which such Management
Stockholder rolled over a portion of his or her Dell restricted stock units into
Company restricted stock units, which resulted in the issuance of Shares upon
their vesting.

“Rule 144” means Rule 144 (or any successor provision) under the Securities Act,
as such provision is amended from time to time.

“Seasoned Shares” means Shares (including any Shares that have been issued upon
the exercise of any vested Company Stock Options or in settlement of any vested
Company Awards) that (i) are held by a Management Stockholder Group whose
Applicable Employee is in good standing and (ii) have been held by the
applicable Management Stockholder Group and vested for at least six (6) months
prior to the date of determination. For the avoidance of doubt, Shares issuable
upon exercise or vesting of Company Stock Options or in settlement of any vested
Company Awards will not be deemed to be held by the applicable Management
Stockholder Group unless and until such Shares are actually issued.

“SEC” means the U.S. Securities and Exchange Commission or any successor agency.

“Securities Act” means the Securities Act of 1933, as amended and any successor
thereto. Reference herein to any section of (or rule promulgated under) the
Securities Act shall be deemed to include any rules, regulations or other
interpretive guidance under such section or rule, and any amendments or
successor provisions to such section, rules, regulations or guidance.

“Services Commencement Date” has the meaning ascribed to such term in
Section 3.8(a).

“Share Rollover Agreement” means, with respect to any Management Stockholder,
the Letter Agreement, dated as of the date of the Original Closing, between the
Company and such Management Stockholder, pursuant to which such Management
Stockholder rolled over a portion of his or her Dell common equity into Shares.

 

15



--------------------------------------------------------------------------------

“Shares” means shares of Class A DTI Common Stock and/or Class C DTI Common
Stock.

“Shelf Take-Down Initiating Sponsor Holders” has the meaning ascribed to such
term in the Registration Rights Agreement.

“SLD Trust” has the meaning ascribed to such term in the Preamble.

“SLP” means Silver Lake Management Company III, L.L.C., Silver Lake Management
Company IV, L.L.C. and their respective affiliated management companies and
investment vehicles.

“SLP Stockholders” has the meaning ascribed to such term in the Preamble.

“Sponsor Call Notice” has the meaning ascribed to such term in Section 4.3(a).

“Sponsor Call Period” has the meaning ascribed to such term in Section 4.3(a).

“Sponsor Call Right” has the meaning ascribed to such term in Section 4.3(a).

“Sponsor Call Shares” has the meaning ascribed to such term in Section 4.3(a).

“Sponsor Holders” has the meaning ascribed to such term in the Registration
Rights Agreement.

“Sponsor Stockholders” has the meaning ascribed to such term in the Preamble.

“Spousal Consent” has the meaning ascribed to such term in Section 2.1(g).

“Stockholders” has the meaning ascribed to such term in the Preamble.

“Subject Shares” has the meaning ascribed to such term in Section 4.9.

“Subsidiary” means, with respect to any Person, any entity of which (i) a
majority of the total voting power of shares of stock or equivalent ownership
interests entitled (without regard to the occurrence of any contingency) to vote
in the election of directors, managers, trustees or other members of the
applicable governing body thereof is at the time owned or controlled, directly
or indirectly, by that Person or one or more of the other Subsidiaries of that
Person or a combination thereof, or (ii) if no such governing body exists at
such entity, a majority of the total voting power of shares of stock or
equivalent ownership interests of the entity is at the time owned or controlled,
directly or indirectly, by that Person or one or more Subsidiaries of that
Person or a combination thereof. For purposes hereof, a Person or Persons shall
be deemed to have a majority ownership interest in a limited liability company,
partnership, association or other business entity if such Person or Persons
shall be allocated a majority of limited liability company, partnership,
association or other business entity gains or losses or shall be or control the
managing member or general partner of such limited liability company,
partnership, association or other business entity. Notwithstanding the
foregoing, VMware and its Subsidiaries shall not be considered Subsidiaries of
the Company and its Subsidiaries for so long as VMware is not a direct or
indirect wholly-owned subsidiary of the Company.

 

16



--------------------------------------------------------------------------------

“Tag-Along Buyer” has the meaning ascribed to such term in Section 3.4(a).

“Tag-Along Participation Notice” has the meaning ascribed to such term in
Section 3.4(b).

“Tag-Along Sale” has the meaning ascribed to such term in Section 3.4(a).

“Tag-Along Sale Notice” has the meaning ascribed to such term in Section 3.4(a).

“Tag-Along Sale Percentage” has the meaning ascribed to such term in
Section 3.4(a).

“Tag-Along Sellers” has the meaning ascribed to such term in Section 3.4(b).

“Tag-Along Shares” has the meaning ascribed to such term in Section 3.4(a).

“transfer” has the meaning ascribed to such term in Section 3.1(a).

“Transferable Shares” means (i) vested Shares and (ii) solely with respect to
Section 3.4, Section 3.5 and Article IV, the number of shares of Class C DTI
Common Stock issuable upon exercise of Company Stock Options that are fully
vested and exercisable as of the relevant date of determination; provided, that
for the avoidance of doubt, Company Stock Options are not Transferable Shares.

“Trigger Date” has the meaning ascribed to such term in Section 3.7(a).

“Underwritten Shelf Take-Down” has the meaning ascribed to such term in the
Registration Rights Agreement.

“VMware” means VMware, Inc., a Delaware corporation, together with its
successors by merger or consolidation.

“wholly-owned subsidiary” means, with respect to any Person, any entity of which
all of the shares of stock or equivalent ownership interests (other than, with
respect to non-U.S. subsidiaries, only to the extent legally required, de
minimis ownership thereof by residents, natural persons or non-Affiliates) are
owned by such Person or by one or more wholly-owned subsidiaries of such Person.

Section 1.2. General Interpretive Principles. The name assigned to this
Agreement and the section captions used herein are for convenience of reference
only and shall not be construed to affect the meaning, construction or effect
hereof. Unless otherwise specified, the terms “hereof,” “herein” and similar
terms refer to this Agreement as a whole, and references herein to Articles or
Sections refer to Articles or Sections of this Agreement. For purposes of this
Agreement, the words, “include,” “includes” and “including,” when used herein,
shall be deemed in each case to be followed by the words “without limitation.”
The terms “dollars” and “$” shall

 

17



--------------------------------------------------------------------------------

mean United States dollars. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. If an ambiguity or question of
intent or interpretation arises, this Agreement will be construed as if drafted
jointly by the parties and no presumption or burden of proof will arise favoring
or disfavoring any party because of the authorship of any provision of this
Agreement. Furthermore, any rule of law or any legal decision that would require
interpretation of any claimed ambiguities in this Agreement against the drafting
party has no application to the parties hereto and is expressly waived.

ARTICLE II

REPRESENTATIONS AND WARRANTIES

Section 2.1. Representations and Warranties of the Management Stockholders. Each
of the Management Stockholders hereby represents and warrants severally and not
jointly to the Sponsor Stockholders and to the Company as of the date of the
Original Agreement (and in respect of Persons who became or become a party to
this Agreement after the date of the Original Agreement, such Management
Stockholder hereby represents and warrants to the Sponsor Stockholders and the
Company on the date of its execution of a Joinder Agreement) and as follows:

(a) Such Management Stockholder, to the extent applicable, is duly organized or
incorporated, validly existing and in good standing under the laws of the
jurisdiction of its organization or incorporation and has all requisite power
and authority to conduct its business as it is now being conducted and is
proposed to be conducted.

(b) Such Management Stockholder has the full power, authority and legal right to
execute, deliver and perform this Agreement. The execution, delivery and
performance of this Agreement have been duly authorized by all necessary action,
corporate or otherwise, of such Management Stockholder. This Agreement has been
duly executed and delivered by such Management Stockholder and constitutes its,
his or her legal, valid and binding obligation, enforceable against it, him or
her in accordance with its terms, subject to applicable bankruptcy, insolvency
and similar laws affecting creditors’ rights generally.

(c) The execution and delivery by such Management Stockholder of this Agreement,
the performance by such Management Stockholder of its, his or her obligations
hereunder by such Management Stockholder does not and will not violate (i) in
the case of Management Stockholders who are not individuals, any provision of
its Organizational Documents, (ii) any provision of any material agreement to
which it, he or she is a party or by which it, he or she is bound or (iii) any
law, rule, regulation, judgment, order or decree to which it, he or she is
subject.

(d) No notice, consent, waiver, approval, authorization, exemption,
registration, license or declaration is required to be made or obtained by such
Management Stockholder in connection with the execution, delivery or
enforceability of this Agreement.

(e) Such Management Stockholder is not currently in violation of any law, rule,
regulation, judgment, order or decree, which violation could reasonably be
expected at any time to have a material adverse effect upon such Management
Stockholder’s ability to enter into this Agreement or to perform its, his or her
obligations hereunder.

 

18



--------------------------------------------------------------------------------

(f) There is no pending legal action, suit or proceeding that would materially
and adversely affect the ability of such Management Stockholder to enter into
this Agreement or to perform its, his or her obligations hereunder.

(g) If such Management Stockholder is an individual and married, he or she has
delivered to the other Stockholders and the Company a duly executed copy of a
Spousal Consent in the form attached hereto as Annex B (a “Spousal Consent”).

ARTICLE III

TRANSFER RESTRICTIONS; REPAYMENT OBLIGATIONS; POST-RETIREMENT OBLIGATIONS

Section 3.1. General Restrictions on Transfers.

(a) Generally.

(i) No Management Stockholder may directly or indirectly, sell, exchange,
assign, pledge, hypothecate, mortgage, gift or otherwise transfer, dispose of or
encumber, in each case, whether in its own right or by its representative and
whether voluntary or involuntary or by operation of law (any of the foregoing,
whether effected directly or indirectly (including by a direct or indirect
transfer of equity, ownership or economic interests, or options, warrants or
other contractual rights to acquire an equity, ownership or economic interest,
in any Management Stockholder), shall be deemed included in the term “transfer”
as used in this Agreement) any DTI Securities, or any legal, economic or
beneficial interest in any DTI Securities; provided, that a Management
Stockholder may transfer (x) Transferable Shares or (y) solely with the prior
written consent of the Board or the compensation committee of the Board, other
DTI Securities, in each case, if and only if (i) such transfer is made on the
books and records of the Company and is in compliance with the provisions of
this Article III (including Section 3.2) and any other agreement applicable to
the transfer of such Transferable Shares), (ii) the transferee (if other than
(A) the Company or another Stockholder, (B) a transferee pursuant to an offer
and sale registered under the Securities Act or, solely following an IPO, (so
long as the transferee is not an Affiliate or Permitted Transferee of a
Management Stockholder) a transferee pursuant to Rule 144 under the Securities
Act or (C) solely following an IPO, pursuant to a sale exempt from registration
so long as the transferee is not an Affiliate or Permitted Transferee of a
Management Stockholder and such transferee enters into a written agreement for
the benefit of the IPO Entity confirming its agreement to comply with
Section 3.1(c)) agrees to become a party to this Agreement pursuant to Article
VI hereof and executes and delivers to the Company a Joinder Agreement in the
form attached hereto as Annex A and (iii) in the case of a transfers to a
natural person (if other than (A) another Stockholder, (B) a transferee pursuant
to an offer and sale registered under the Securities Act or, solely following an
IPO, (so long as the transferee is not an Affiliate or Permitted Transferee of a
Management Stockholder) a transferee pursuant to Rule 144 under the Securities
Act or

 

19



--------------------------------------------------------------------------------

(C) solely following an IPO, pursuant to a sale exempt from registration so long
as the transferee is not an Affiliate or Permitted Transferee of a Management
Stockholder and such transferee enters into a written agreement for the benefit
of the IPO Entity confirming its agreement to comply with Section 3.1(c)), such
natural person’s spouse executes and delivers to the Company a Joinder Agreement
in the form attached hereto as Annex A and a Spousal Consent in the form
attached hereto as Annex B.

(ii) Any purported transfer of DTI Securities or any interest in any DTI
Securities by any Management Stockholder that is not in compliance with this
Agreement shall be null and void, and the Company shall refuse to recognize any
such transfer for any purpose and shall not reflect in its register of
stockholders or otherwise any change in record ownership of DTI Securities
pursuant to any such transfer.

(b) Fees and Expenses. Except as otherwise provided herein or in any other
applicable agreement between a Management Stockholder (or any of its Affiliates)
and the Company, any Management Stockholder that proposes to transfer
Transferable Shares in accordance with the terms and conditions hereof shall be
responsible for any fees and expenses (including any stamp, transfer, recording
or similar taxes) incurred by the Company in connection with such transfer.

(c) Securities Law Acknowledgement. Each Management Stockholder acknowledges
that the DTI Common Stock has not been registered under the Securities Act and
may not be transferred, except as otherwise provided herein, pursuant to an
effective registration statement under the Securities Act or pursuant to an
exemption from registration under the Securities Act. Each Management
Stockholder agrees that it will not transfer any DTI Common Stock at any time if
such action would (i) constitute a violation of any securities laws of any
applicable jurisdiction or a breach of the conditions to any exemption from
registration of DTI Common Stock under any such laws or a breach of any
undertaking or agreement of such Management Stockholder entered into pursuant to
such laws or in connection with obtaining an exemption thereunder, (ii) cause
the Company to become subject to the registration requirements of the U.S.
Investment Company Act of 1940, as amended from time to time, or (iii) be a
non-exempt “prohibited transaction” under ERISA or Section 4975 of the Code or
cause all or any portion of the assets of the Company to constitute “plan
assets” for purposes of fiduciary responsibility or prohibited transaction
provisions of Title I of ERISA or Section 4975 of the Code. Each Management
Stockholder agrees it shall not be entitled to any certificate for any or all of
the DTI Common Stock, unless the Board shall otherwise determine.

(d) Legend.

(i) Each certificate (or book-entry share) evidencing Shares shall bear the
following restrictive legend, either as an endorsement or on the face thereof:

THE SALE, ASSIGNMENT, TRANSFER OR OTHER DISPOSITION OF THE SECURITIES EVIDENCED
BY THIS CERTIFICATE IS RESTRICTED BY THE TERMS OF AN AMENDED AND RESTATED
MANAGEMENT STOCKHOLDERS AGREEMENT, DATED AS OF SEPTEMBER 7, 2016, AS IT MAY BE
AMENDED, MODIFIED OR

 

20



--------------------------------------------------------------------------------

SUPPLEMENTED FROM TIME TO TIME, COPIES OF WHICH ARE ON FILE WITH THE ISSUER OF
THIS CERTIFICATE. NO SUCH SALE, ASSIGNMENT, TRANSFER OR OTHER DISPOSITION SHALL
BE EFFECTIVE UNLESS AND UNTIL THE TERMS AND CONDITIONS OF SUCH STOCKHOLDERS
AGREEMENT HAVE BEEN COMPLIED WITH IN FULL.

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED, OR UNDER THE SECURITIES
LAWS OF ANY OTHER JURISDICTION AND MAY NOT BE SOLD OR TRANSFERRED OTHER THAN IN
ACCORDANCE WITH THE REGISTRATION REQUIREMENTS OF THE UNITED STATES SECURITIES
ACT OF 1933, AS AMENDED (OR OTHER APPLICABLE LAW), OR AN EXEMPTION THEREFROM.

(ii) In the event that either or both of the paragraphs in the restrictive
legend set forth in Section 3.1(d)(i) has ceased to be applicable, the Company
shall provide any Management Stockholder, at his, her or its request, without
any expense to such Management Stockholder (other than applicable transfer taxes
and similar governmental charges, if any), with new certificates (or evidence of
book-entry shares) for such DTI Securities of like tenor not bearing such
paragraph(s) of the legend with respect to which the restriction has ceased and
terminated (it being understood that the restriction referred to in the first
paragraph of the legend in Section 3.1(d)(i) shall cease and terminate only upon
the termination of this Article III with respect to the Management Stockholder
holding such DTI Securities).

(e) No Other Proxies or Voting Agreements. No Management Stockholder shall grant
any proxy or enter into or agree to be bound by any voting trust with respect to
any DTI Securities or enter into any agreements or arrangements of either kind
with any Person with respect to any DTI Securities, including agreements or
arrangements with respect to the acquisition, disposition or voting (if
applicable) of any DTI Securities, nor shall any Management Stockholder act, for
any reason, as a member of a group or in concert with any other Persons in
connection with the acquisition, disposition or voting (if applicable) of any
DTI Securities.

(f) Acknowledgement. Each Management Stockholder acknowledges and agrees that
the restrictions on transfer of DTI Securities or any interest in DTI Securities
as set forth in this Article III may adversely affect the proceeds received by
such Management Stockholder in any sale, transfer or liquidation of any such DTI
Securities, and as a result of such restrictions on transfer, it may not be
possible for such Management Stockholder to liquidate all or any part of such
Management Stockholder’s interest in DTI Securities at the time of such
Management Stockholder’s choosing. Each Management Stockholder further
acknowledges and agrees that none of the Company and/or the Sponsor Stockholders
shall have any liability to such Management Stockholder arising from, relating
to or in connection with the restrictions on transfer of DTI Securities or any
interest in DTI Securities as set forth in this Article III, except to the
extent the Company or such Sponsor Stockholder fails to comply with its
obligations to such Management Stockholder pursuant to this Article III.

 

21



--------------------------------------------------------------------------------

Section 3.2. Specified Restrictions on Transfers.

(a) Restrictions on Transfers During Restricted Period. Until the consummation
of an IPO (and subject to any applicable lock-up or no transfer period in
connection with such IPO) (the “Restricted Period”), no Management Stockholder
(including, for the avoidance of doubt, any Permitted Transferees of a
Management Stockholder) may transfer any DTI Securities without the prior
written consent of the MD Stockholders and the SLP Stockholders, except
transfers of:

(i) Transferable Shares to the Company or a Sponsor Stockholder pursuant to, and
in accordance with, Section 4.2, Section 4.3, Section 4.4 or Section 4.9;

(ii) Transferable Shares that, at the commencement of a Liquidity Program
Repurchase Offer are Seasoned Shares, by any Applicable Employee who is in good
standing and any member of such Applicable Employee’s Management Stockholder
Group pursuant to such Liquidity Program Repurchase Offer;

(iii) Transferable Shares pursuant to the “tag-along” rights of the Management
Stockholders under Section 3.4 in respect of any Tag-Along Sale transaction (in
each case, subject to the “tag-along” rights of the other Management
Stockholders under Section 3.4);

(iv) Transferable Shares pursuant to the “drag-along” rights pursuant to
Section 3.5 in connection with a Drag-Along Sale transaction;

(v) Transferable Shares to a Permitted Transferee of such Management Stockholder
in compliance with Section 3.3; and

(vi) solely with the prior written consent of the Board or the compensation
committee of the Board, transfers of other DTI Securities to a Permitted
Transferee of a Management Stockholder in compliance with Section 3.3.

(b) In addition, during the Restricted Period, without the prior written consent
of the MD Stockholders and the SLP Stockholders, no Management Stockholder Group
may transfer any DTI Securities pursuant to any Liquidity Program Repurchase
Offer and/or the exercise of Put Rights or similar contractual rights in any
fiscal year period in an aggregate amount in excess of such Management
Stockholder Group’s Individual Cap (after taking into account any reduction to
such Individual Cap for net share withholding to pay the minimum required tax
withholding due in connection with the issuance or vesting of such DTI
Securities).

(c) Restrictions on Transfers After Restricted Period. From and after the
expiration of the Restricted Period, no Management Stockholder (including, for
the avoidance of doubt, any Permitted Transferees of a Management Stockholder)
may transfer any DTI Securities, except transfers of DTI Securities in
compliance with Section 3.1 and Section 3.6.

 

22



--------------------------------------------------------------------------------

Section 3.3. Permitted Transfers. Each Management Stockholder may transfer
(x) Transferable Shares or (y) solely with the prior written consent of the
Board or the compensation committee of the Board, other DTI Securities, in each
case that are held by him, her or it to a Permitted Transferee of such
Management Stockholder without complying with the provisions of this Article
III, other than Section 3.1; provided, that (i) such Permitted Transferee shall
have executed and delivered to the Company a Joinder Agreement as contemplated
in Section 3.1(a) and Article VI, or otherwise agreed with the MD Stockholders
and the SLP Stockholders, in a written instrument reasonably satisfactory to the
MD Stockholders and the SLP Stockholders, that he, she or it will immediately
convey record and beneficial ownership of all such Transferable Shares or other
DTI Securities (solely if permitted), as the case may be, and all rights and
obligations hereunder to such Management Stockholder or another Permitted
Transferee of such Management Stockholder if, and immediately prior to such time
that, he, she or it ceases to be a Permitted Transferee of such Management
Stockholder and (ii) in the case of a transfer of Transferable Shares or other
DTI Securities (solely if permitted), as the case may be, to a natural person,
such natural person’s spouse executes and delivers to the Company a Joinder
Agreement and a Spousal Consent as contemplated in Section 3.1(a).

Section 3.4. Tag-Along Rights.

(a) Subject to Section 3.4(g), if any Initiating Tag-Along Seller enters into
one or a series of related transactions (including any merger or consolidation)
involving the sale, transfer, exchange or conversion of a majority of the issued
and outstanding shares of DTI Common Stock to any Person (other than one or more
Affiliates or Permitted Transferees of such Initiating Tag-Along Seller) (a
“Tag-Along Sale”), then the Initiating Tag-Along Seller shall give, or direct
the Company to give and the Company shall so promptly give, written notice (a
“Tag-Along Sale Notice”) of such proposed transfer to all Eligible Tag-Along
Sellers with respect to such Tag-Along Sale at least fifteen (15) days prior to
each of the consummation of such proposed transfer and the delivery of a
Tag-Along Sale Notice setting forth (i) the number and type of each class of DTI
Securities proposed to be transferred, (ii) the consideration to be received for
such DTI Securities by such Initiating Tag-Along Seller, (iii) the identity of
the purchaser (the “Tag-Along Buyer”), (iv) a detailed summary of all material
terms and conditions of the proposed transfer, (v) the fraction, expressed as a
percentage, determined by dividing the number of DTI Securities to be purchased
from the Initiating Tag-Along Seller and its Permitted Transferees by the total
number of DTI Securities held by such Initiating Tag-Along Seller and its
Permitted Transferees (the “Tag-Along Sale Percentage”) and (vi) an invitation
to each Eligible Tag-Along Seller to irrevocably agree to include in the
Tag-Along Sale up to a number of Transferable Shares held by such Eligible
Tag-Along Seller equal to the product of the total number of Transferable Shares
held by such Eligible Tag-Along Seller multiplied by the Tag-Along Sale
Percentage (such amount of DTI Securities with respect to each Eligible
Tag-Along Seller, such Eligible Tag-Along Seller’s “Tag-Along Shares”). In the
event that more than one Stockholder proposes to execute a Tag-Along Sale as an
Initiating Tag-Along Seller, then all such transferring Stockholders shall be
treated as the Initiating Tag-Along Seller, and the DTI Securities held and to
be transferred by such Stockholders shall be aggregated as set forth in
Section 7.15, including for purposes of calculating the applicable Tag-Along
Sale Percentage. Notwithstanding anything in this Section 3.4 to the contrary,
if the Initiating Tag-Along Seller is transferring DTI Common Stock or vested
in-the-money Company Stock Options in such Tag-Along Sale, each of the Eligible
Tag-Along Sellers shall be entitled to transfer the same

 

23



--------------------------------------------------------------------------------

proportion of Transferable Shares held by such Eligible Tag-Along Seller as the
proportion of the Initiating Tag-Along Seller’s DTI Common Stock and vested
in-the-money Company Stock Options (relative to the Initiating Tag-Along
Seller’s total number of such DTI Securities) that are being sold by the
Initiating Tag-Along Seller in such Tag-Along Sale (with each vested in the
money Company Stock Option counting as a share of DTI Common Stock for purposes
of the foregoing calculation). Notwithstanding anything herein to the contrary,
for the avoidance of doubt, no DTI Securities that are subject to any vesting or
similar condition may be transferred prior to such time as such DTI Securities
have fully vested and become Transferable Shares; provided, that it is
understood that if such DTI Securities vest in connection with such Tag-Along
Sale and would become Transferable Shares, such Transferable Shares may be
transferred in connection therewith in accordance with this Section 3.4.

(b) Upon delivery of a Tag-Along Sale Notice, each Eligible Tag-Along Seller may
elect to include all or a portion of such Eligible Tag-Along Seller’s Tag-Along
Shares in such Tag-Along Sale (Eligible Tag-Along Sellers who make such an
election being an “Electing Tag-Along Seller” and, together with the Initiating
Tag-Along Seller and all other Persons (other than any Affiliates of the
Initiating Tag-Along Seller) who otherwise are transferring, or have exercised a
contractual or other right to transfer, Transferable Shares in connection with
such Tag-Along Sale, the “Tag-Along Sellers”), at the same price per Share (it
being understood that all classes or series of DTI Common Stock shall be at the
same price per share) and pursuant to the same terms and conditions as agreed to
by the Initiating Tag-Along Seller and otherwise in accordance with this
Section 3.4, by sending an irrevocable written notice (a “Tag-Along
Participation Notice”) to the Initiating Tag-Along Seller within fifteen
(15) days of the date the Tag-Along Sale Notice is received by such Eligible
Tag-Along Seller, indicating such Electing Tag-Along Seller’s irrevocable
election, subject to Section 3.4(c), to include its Tag-Along Shares in the
Tag-Along Sale and setting forth the number of Eligible Tag-Along Seller’s
Tag-Along Shares it elects to include. Following such fifteen (15) day period,
each Electing Tag-Along Seller that has delivered a Tag-Along Participation
Notice shall be entitled to sell to such proposed transferee on the same terms
and conditions as and, concurrently with, the other Electing Tag-Along Sellers
and the Initiating Tag-Along Seller, such Electing Tag-Along Seller’s Tag-Along
Shares it elects to include, which terms and conditions have been set forth in
the Tag-Along Sale Notice. Each Eligible Tag-Along Seller who does not deliver a
Tag-Along Participation Notice within such fifteen (15) day period shall have
waived and be deemed to have waived all of such Eligible Tag-Along Seller’s
rights with respect to such Tag-Along Sale. For the avoidance of doubt, it is
understood that in order to be entitled to exercise its right to include
Tag-Along Shares in a Tag-Along Sale pursuant to this Section 3.4, each Electing
Tag-Along Seller must agree to make the same representations and warranties,
covenants, indemnities and agreements to the Tag-Along Buyer as made by the
Initiating Tag-Along Seller and any Electing Tag-Along Seller in connection with
the Tag-Along Sale (and shall be subject to the same escrow or other holdback
arrangements as such Persons so long as such escrows or other holdbacks are
proportionately based on the amount of consideration received for the sale of
DTI Securities in such Tag-Along Sale transaction); provided, that:

(i) each Electing Tag-Along Seller shall be entitled to receive its pro rata
portion (based on the relative amount and type of Transferable Shares sold in
such Tag-Along Sale transaction) of any deferred consideration or
indemnification payments relating to such Tag-Along Sale (provided, however,
that, with respect to any unexercised

 

24



--------------------------------------------------------------------------------

Company Stock Options proposed to be transferred in such Tag-Along Sale by any
Tag-Along Seller, the per share consideration in respect thereof shall be
reduced by the exercise price of such options or, if required pursuant to the
terms of such options or such Tag-Along Sale, such Tag-Along Seller must
exercise the relevant option and transfer the relevant Transferable Shares
(rather than the option) (in each case, net of any amounts required to be
withheld by the Company in connection with such exercise));

(ii) the aggregate amount of liability of each Electing Tag-Along Seller shall
not exceed the proceeds received by such Electing Tag-Along Seller in such
Tag-Along Sale;

(iii) all indemnification obligations (other than with respect to the matters
referenced in Section 3.4(b)(iv)) shall be on a several and not joint basis to
the Tag-Along Sellers pro rata (based on the amount of consideration received by
each Tag-Along Seller in the Tag-Along Sale transaction); and

(iv) no Electing Tag-Along Seller shall be responsible for any indemnification
obligations and/or liabilities (including through escrow or hold back
arrangements) for (A) breaches or inaccuracies of representations and warranties
made with respect to any other Tag-Along Seller’s (1) ownership of and title to
DTI Securities, (2) organization and authority or (3) conflicts and consents and
any other matter concerning such other Person and/or (B) breaches of any
covenant specifically relating to any other Tag-Along Seller.

(c) Notwithstanding the delivery of any Tag-Along Sale Notice, all
determinations as to whether to complete any Tag-Along Sale and as to the
timing, manner, price and, subject to Section 3.4(b)(i) through (iv), other
terms and conditions of any such Tag-Along Sale shall be at the sole discretion
of the Initiating Tag-Along Seller, and none of the Initiating Tag-Along Seller,
its Affiliates and their respective Representatives shall have any liability to
any Electing Tag-Along Seller arising from, relating to or in connection with
the pursuit, consummation, postponement, abandonment or terms and conditions of
any proposed Tag-Along Sale except to the extent such Initiating Tag-Along
Seller failed to comply with the provisions of this Section 3.4 ; provided, that
(i) if the Initiating Tag-Along Seller agrees to amend, restate, modify or
supplement the terms and/or conditions of the Tag-Along Sale after such time
that any Stockholder has elected to be an Electing Tag-Along Seller in
accordance with the terms of this Section 3.4, the Initiating Tag-Along Seller
shall promptly notify the Company and each Electing Tag-Along Seller of such
amendment, restatement, modification and/or supplement and (ii) each such
Electing Tag-Along Seller shall have the right to withdraw its Tag-Along
Participation Notice by delivering written notice of such withdrawal to the
Initiating Tag-Along Seller within five (5) Business Days of the date of receipt
of such notice from the Initiating Tag-Along Seller.

(d) Notwithstanding anything in this Section 3.4 to the contrary, this
Section 3.4 shall not apply to (i) any transfers of DTI Securities to a
Permitted Transferee of the transferring Stockholder, (ii) any transfers of DTI
Securities by the Sponsor Stockholders and/or their Permitted Transferees
pursuant to Section 3.5 and/or (iii) any transfer of shares of Class C DTI
Common Stock in a registered public offering (whether in a Demand Registration,

 

25



--------------------------------------------------------------------------------

Piggyback Registration, Marketed Underwritten Shelf Take-Down or otherwise), it
being understood that Management Stockholders’ participation rights in
connection with transfers of Transferable Shares in a registered public offering
(whether in a Demand Registration, Piggyback Registration, Marketed Underwritten
Shelf Take-Down or otherwise) shall be governed by the terms of the Registration
Rights Agreement.

(e) All reasonable and documented out-of-pocket costs and expenses incurred by
the Company, its Subsidiaries, the Sponsor Stockholders and/or one (1) outside
legal counsel acting jointly for the Management Stockholders (which legal
counsel shall have been approved in advance by the Sponsor Stockholders), in
each case, in connection with such Tag-Along Sale shall be allocated and borne
on a pro rata basis by each Tag-Along Seller in accordance with the amount of
consideration otherwise received by each Tag-Along Seller in such Tag-Along
Sale. For the avoidance of doubt, it is understood that this Section 3.4(e)
shall not prevent any Tag-Along Sale to be structured in a manner such that some
or all of the such costs and expenses result in a pro rata reduction in the
consideration received by the Tag-Along Sellers in such Tag-Along Sale.

(f) Notwithstanding anything herein to the contrary, if the Initiating Tag-Along
Seller has not completed the proposed Tag-Along Sale within one hundred twenty
(120) days following delivery of the Tag-Along Sale Notice in accordance with
this Section 3.4, the Initiating Tag-Along Seller may not then effect such
proposed Tag-Along Sale without again complying with the provisions of this
Section 3.4; provided, that if such proposed Tag-Along Sale is subject to, and
conditioned on, one or more prior regulatory approvals, then such one hundred
twenty (120) day period shall be extended solely to the extent necessary until
no later than the expiration of ten (10) days after all such approvals shall
have been received.

(g) This Section 3.4 automatically terminates without any further action upon an
IPO.

Section 3.5. Drag-Along Rights.

(a) Subject to Section 3.5(g), an Initiating Drag-Along Seller shall be entitled
to give, or direct the Company to give and if so directed by the Initiating
Drag-Along Seller the Company shall so promptly give, written notice (a
“Drag-Along Sale Notice”) to the Management Stockholders that such Initiating
Drag-Along Seller or the Company has entered into one or a series of related
transactions (including any merger or consolidation) involving the sale,
transfer, exchange or conversion of a majority of the issued and outstanding
shares of DTI Common Stock and other debt securities exercisable or exchangeable
for, or convertible into DTI Common Stock, or any option, warrant or other right
to acquire any DTI Common Stock or such debt securities of the Company to any
Person (other than the Company and its Subsidiaries, one or more Affiliates or
Permitted Transferees of such Initiating Drag-Along Seller) (a “Drag-Along
Sale”), and that such Initiating Drag-Along Seller is requiring the Management
Stockholders (all Management Stockholders participating in a Drag-Along Sale
pursuant to this Section 3.5, the “Dragged-Along Sellers”, together with the
Initiating Drag-Along Seller and all other Persons (other than any Affiliates of
the Initiating Drag-Along Seller) who otherwise are transferring, have a
contractual obligation to transfer, or have exercised a contractual or other
right to transfer, DTI Securities in connection with such Drag-Along Sale, the
“Drag-Along Sellers”) to

 

26



--------------------------------------------------------------------------------

participate, agree and take such actions reasonably necessary to sell in such
Drag-Along Sale, on the same price, consideration, terms and conditions as the
Initiating Drag-Along Seller and in the manner set forth in this Section 3.5, a
number of Transferable Shares held by such Dragged-Along Seller determined by
multiplying (A) the number of Transferable Shares held by such Dragged-Along
Sellers at the time of the consummation of such Drag-Along Sale, by (B) a
fraction, expressed as a percentage, the numerator of which is the number of DTI
Securities to be transferred by the Initiating Drag-Along Seller and its
Permitted Transferees in such Drag-Along Sale and the denominator of which is
the total number of DTI Securities held at such time by the Initiating
Drag-Along Seller and its Permitted Transferees (such fraction, the “Drag-Along
Sale Percentage”). The Drag-Along Sale Notice shall be delivered to all
Dragged-Along Sellers at least fifteen (15) days prior to each of the
consummation of such Drag-Along Sale and the delivery of a Drag-Along Sale
Notice setting forth (i) the number and type of each class of DTI Securities
proposed to be transferred, (ii) the consideration to be received for such DTI
Securities, (iii) the identity of the other Person(s) party to the Drag-Along
Sale, (iv) a detailed summary of all material terms and conditions of the
proposed transfer, (v) the Drag-Along Sale Percentage, (vi) the date of the
anticipated completion of the proposed Drag-Along Sale (which date shall not be
less than fifteen (15) days after the delivery of such notice) and (vii) any
action or actions required of the Dragged-Along Sellers in connection with the
Drag-Along Sale. In the event that more than one MD Stockholder and/or more than
one SLP Stockholder is the Initiating Drag-Along Seller, then all such
transferring MD Stockholders and/or SLP Stockholders, as the case may be, shall
be treated as the Initiating Drag-Along Seller, and the DTI Securities held and
to be transferred by such MD Stockholders and/or SLP Stockholders, as the case
may be, shall be aggregated as set forth in Section 7.15, including for purposes
of calculating the applicable Drag-Along Sale Percentage. Notwithstanding
anything in this Section 3.5 to the contrary, if the MD Stockholders and MSD
Partners Stockholders are transferring some, but not all of their DTI Common
Stock or vested in-the-money Company Stock Options in any Drag-Along Sale, each
of the Management Stockholders shall be entitled to transfer the same proportion
of Transferable Shares held by it as the proportion, in the aggregate, of the MD
Stockholders’ and the MSD Partners Stockholders’ DTI Common Stock and vested
in-the-money Company Stock Options (relative to the MD Stockholders’ and the MSD
Partners Stockholders’ total number of such DTI Securities) that are being sold
by the MD Stockholders and the MSD Partners Stockholders in such Drag-Along Sale
(with each vested in the money Company Stock Option counting as a share of DTI
Common Stock for purposes of the foregoing calculation). Notwithstanding
anything herein to the contrary, for the avoidance of doubt, no DTI Securities
that are subject to any vesting or similar condition may be transferred prior to
such time as such DTI Securities have fully vested and become Transferable
Shares; provided, that it is understood that if such DTI Securities vest in
connection with such Drag-Along Sale and would become Transferable Shares, such
Transferable Shares shall be required to be transferred in connection therewith
in accordance with this Section 3.5.

 

27



--------------------------------------------------------------------------------

(b) Upon delivery of a Drag-Along Sale Notice, all Dragged-Along Sellers
participating in a Drag-Along Sale pursuant to this Section 3.5 shall be
required to agree to make the same representations, warranties, covenants,
indemnities and agreements as the applicable Initiating Drag-Along Seller and
all other Drag-Along Sellers in such Drag-Along Sale (and shall be subject to
the same escrow or other holdback arrangements as such Persons so long as such
escrows or other holdbacks are proportionately based on the amount of
consideration received for the sale of DTI Securities in such Drag-Along Sale
transaction); provided, that:

(i) each Dragged-Along Seller shall be entitled to receive its pro rata portion
(based on the relative amount and type of Transferable Shares sold in such
Drag-Along Sale transaction) of any deferred consideration or indemnification
payments relating to such Drag-Along Sale transaction (provided, however, that,
with respect to any unexercised Company Stock Options proposed to be transferred
in such Drag-Along Sale by any Drag-Along Seller, the per share consideration in
respect thereof shall be reduced by the exercise price of such options or, if
required pursuant to the terms of such options or such Drag-Along Sale, such
Drag-Along Seller must exercise the relevant option and transfer the relevant
shares of DTI Common Stock (rather than the option) (in each case, net of any
amounts required to be withheld by the Company in connection with such
exercise));

(ii) the aggregate amount of liability of each Dragged-Along Seller shall not
exceed the proceeds received by such Dragged-Along Seller in such Drag-Along
Sale;

(iii) all indemnification obligations (other than with respect to the matters
referenced in Section 3.5(b)(iv)) shall be on a several and not joint basis to
the Drag-Along Sellers pro rata (based on the amount of consideration received
by each Drag-Along Seller in the Drag-Along Sale transaction); and

(iv) no Dragged-Along Seller shall be responsible for any indemnification
obligations and/or liabilities (including through escrow or hold back
arrangements) for (A) breaches or inaccuracies of representations and warranties
made with respect to any other Drag-Along Seller’s (1) ownership of and title to
equity securities, (2) organization and authority or (3) conflicts and consents
and any other matter concerning such other Drag Along Seller and/or (B) breaches
of any covenant specifically relating to any other Drag-Along Sellers.

(c) In connection with a Drag-Along Sale, at the request of the Initiating
Drag-Along Seller or the Company (at the direction of the Initiating Drag-Along
Seller), each Drag-Along Seller shall, subject to the limitations set forth in
Section 3.5(b):

(i) (A) sign a written resolution voting all of such Dragged-Along Seller’s
voting DTI Securities in favor of such Drag-Along Sale (if such a vote is
required) or (B) at the Company’s annual meeting of stockholders or at any other
meeting of the stockholders of the Company, however called, including any
adjournment, recess or postponement thereof, in each case to the extent that
such Dragged-Along Seller’s DTI Securities are entitled to vote thereon, or in
any other circumstance in which the vote, consent or other approval of the
stockholders of the Company is sought, (x) appear at each meeting of
stockholders or otherwise cause all of the voting DTI Securities beneficially
owned by such Dragged-Along Seller as of the applicable record date to be
counted as present thereat for purposes of calculating a quorum and (y) vote (or
cause to be voted), in person or by proxy, all of such Dragged-Along Seller’s
voting DTI Securities as of the applicable record date in favor of such
Drag-Along Sale (if such a vote is required); and

 

28



--------------------------------------------------------------------------------

(ii) take or cause to be taken all such actions as are reasonably required or
necessary in order to facilitate and consummate expeditiously such Drag-Along
Sale pursuant to this Section 3.5, including (A) executing, acknowledging and
delivering consents, assignments, waivers and other documents or instruments and
(B) filing applications, reports, returns, filings and other documents or
instruments with governmental authorities.

(d) Notwithstanding the delivery of any Drag-Along Sale Notice, all
determinations as to whether to complete any Drag-Along Sale and as to the
timing, manner, price and, subject to Section 3.5(b)(i) through (iv), other
terms and conditions of any such Drag-Along Sale shall be at the sole discretion
of the Initiating Drag-Along Seller, and none of the Initiating Drag-Along
Seller, its Affiliates and their respective Representatives shall have any
liability to any Dragged-Along Seller arising from, relating to or in connection
with the pursuit, consummation, postponement, abandonment or terms and
conditions of any proposed Drag-Along Sale except to the extent such Initiating
Drag-Along Seller failed to comply with the provisions of this Section 3.5;
provided, that (i) if the Initiating Drag-Along Seller agrees to amend, restate,
modify or supplement the terms and/or conditions of the Drag-Along Sale after
such time that the Drag-Along Sale Notice has been delivered to the
Dragged-Along Sellers in accordance with the terms of this Section 3.5, the
Initiating Drag-Along Seller shall promptly notify the Company and cause to be
delivered to each Dragged-Along Seller a revised Drag-Along Sale Notice
containing all of the items required of a Drag-Along Sale Notice as set forth in
Section 3.5(a) at least fifteen (15) days prior to the consummation of such
Drag-Along Sale.

(e) All reasonable and documented out-of-pocket costs and expenses incurred by
the Company, its Subsidiaries, any of the Sponsor Stockholders and their
Permitted Transferees and/or one (1) outside legal counsel acting jointly for
the Management Stockholders (which legal counsel shall have been approved in
advance by the Sponsor Stockholders), in each case, in connection with a
Drag-Along Sale shall either be (i) borne in full by the Company or (ii) if the
Company determines not to bear in full such costs and expenses, allocated and
borne on a pro rata basis by each Drag-Along Seller in accordance with the
amount of consideration otherwise received by each Drag-Along Seller in such
Drag-Along Sale. For the avoidance of doubt, it is understood that this
Section 3.5(e) shall not prevent any Drag-Along Sale to be structured in a
manner such that some or all of the such costs and expenses result in a pro rata
reduction in the consideration received by the Drag-Along Sellers in such
Drag-Along Sale.

(f) Notwithstanding anything herein to the contrary, if the Initiating
Drag-Along Seller has not completed the proposed Drag-Along Sale within one
hundred eighty (180) days following delivery of the Drag-Along Sale Notice in
accordance with this Section 3.5, then such Drag-Along Sale Notice shall be null
and void, each Dragged-Along Seller shall be released from its obligations under
such Drag-Along Sale Notice and it shall be necessary for a separate Drag-Along
Sale Notice to be furnished by the Initiating Drag-Along Seller, and the other
terms and provisions of this Section 3.5 separately complied with, in order to
consummate such Drag-Along Sale pursuant to this Section 3.5; provided, that if
such proposed Drag-Along Sale is subject to, and conditioned on, one or more
prior regulatory approvals, then such one hundred eighty (180) day period shall
be extended solely to the extent necessary until no later than the expiration of
ten (10) days after all such approvals shall have been received.

 

29



--------------------------------------------------------------------------------

(g) This Section 3.5 automatically terminates without any further action upon an
IPO.

Section 3.6. Black-Out Periods.

(a) In the event of an Underwritten Shelf Take-Down (whether a Marketed
Underwritten Shelf Take-Down or Non-Marketed Underwritten Shelf Take-Down)
pursuant to Section 2.3 of the Registration Rights Agreement or an underwritten
offering of Shares pursuant to Section 2.4 or Section 2.5 of the Registration
Rights Agreement, each of the Management Stockholders agrees if requested by the
managing underwriter or underwriters in such underwritten offering (or if
requested by (A) the Shelf Take-Down Initiating Sponsor Holders in the case of
an Underwritten Shelf Take-Down (whether a Marketed Underwritten Shelf Take-Down
or Non-Marketed Underwritten Shelf Take-Down) pursuant to Section 2.3 of the
Registration Rights Agreement or (B) the Demand Initiating Sponsor Holders in
the case of an underwritten Demand Registration pursuant to Section 2.4 of the
Registration Rights Agreement), not to (1) offer for sale, sell, pledge,
hypothecate, transfer, make any short sale of, loan, grant any option or right
to purchase of or otherwise dispose of (or enter into any transaction or device
that is designed to, or could be expected to, result in the disposition by any
person at any time in the future of) any DTI Securities (including DTI
Securities that may be deemed to be beneficially owned by the Management
Stockholder in accordance with the rules and regulations of the SEC and DTI
Securities that may be issued upon exercise of any Company Stock Options or
warrants or settlement of any Company Awards) or securities convertible into or
exercisable or exchangeable for DTI Securities, (2) enter into any swap, hedging
arrangement or other derivatives transaction with respect to any DTI Securities
(including DTI Securities that may be deemed to be beneficially owned by the
Management Stockholder in accordance with the rules and regulations of the SEC
and DTI Securities that may be issued upon exercise of any Company Stock Options
or warrants or settlement of any Company Awards) or securities convertible into
or exercisable or exchangeable for DTI Securities, whether any such transaction
described in clause (1) or (2) above is to be settled by delivery of DTI
Securities, in cash or otherwise or (3) publicly disclose the intention to do
any of the foregoing, in the case of each of the foregoing clauses (1) through
(3), during each of the following time periods: (X) in the case of an IPO,
during the period beginning seven (7) days before, and ending one hundred eighty
(180) days (subject to any customary “booster shot” extensions) thereafter,
(Y) in the case of any other underwritten offering but subject to clause (Z),
during the period beginning seven (7) days before, and ending ninety (90) days
(subject to any customary “booster shot” extensions) thereafter and (Z) in the
case of any other offering or shelf take-down, such other period as may be
requested by the Company that is no less favorable to the Management
Stockholders than that applicable to the Sponsor Holders, the managing
underwriter or underwriters, or the Person initiating such offering or shelf
take-down; provided, that the foregoing shall not prohibit a Management
Stockholder from exercising its rights, if any, pursuant to the Registration
Rights Agreement.

(b) If requested by the managing underwriter or underwriters of any such
underwritten offering, each Management Stockholder shall execute a customary
agreement reflecting its agreement set forth in this Section 3.6.

 

30



--------------------------------------------------------------------------------

Section 3.7. Repayment Obligations. Anything in this Article III to the contrary
notwithstanding:

(a) If an Applicable Employee (other than an Applicable Employee who is or was
serving solely as a Non-Sponsor Director of the Company or any of its
Subsidiaries (which for this purpose includes VMware and its subsidiaries))
engages in Repayment Behavior while employed by or providing services to the
Company and/or any of its Affiliates or at any time during the one (1) year
period following such Applicable Employee’s date of termination of employment or
service with the Company and all of its Affiliates, then upon the date on which
the Applicable Employee first engages in such Repayment Behavior (such date, the
“Trigger Date”):

(i) all of such Applicable Employee’s and any member of such Applicable
Employee’s Management Stockholder Group’s unvested Company Awards and any
Company Stock Options then held by such Applicable Employee and/or any member of
such Applicable Employee’s Management Stockholder Group, if any, that first
vested and became exercisable during the two (2) year period immediately
preceding the earlier of (A) the Trigger Date and (B) such Applicable Employee’s
date of termination of employment or service to the Company and all of its
Affiliates shall be automatically forfeited for no consideration (such two-year
period, the “Claw Back Period”);

(ii) any Shares then held by such Applicable Employee and/or any member of such
Applicable Employee’s Management Stockholder Group that were acquired upon the
exercise of any Company Stock Options or in connection with the grant or
settlement of any other Company Awards that first vested during the Claw Back
Period will immediately cease to be transferable by such Applicable Employee or
any member of such Applicable Employee’s Management Stockholder Group (other
than to such Applicable Employee’s Permitted Transferees pursuant to
Section 3.3, to the Company pursuant to this clause (ii) or transfers pursuant
to and in accordance with the provisions of Section 3.4 and Section 3.5) and,
subject to any applicable Repurchase Limitations, may, at the Company’s
election, be repurchased by the Company for a payment equal to the aggregate
price, if any, paid by such Applicable Employee or any member of such Applicable
Employee’s Management Stockholder Group to acquire such Shares (and, if no such
price was paid, for $0.00), which election shall be made within the three
(3) month period following the later of (A) the Trigger Date and (B) the date on
which such Shares were acquired by such Applicable Employee or any member of
such Applicable Employee’s Management Stockholder Group (provided, that for
purposes of this clause (ii), if the Company has made the election described
above in this clause (ii), it shall repurchase all such Shares which the Company
failed to purchase due to Repurchase Limitations as soon as practicable, in
compliance with, and subject to the terms of, this Agreement); and

(iii) if such Applicable Employee or any member of such Applicable Employee’s
Management Stockholder Group have sold any Shares (including any sales or
repurchases pursuant to the provisions of Article IV) that were acquired upon
the exercise of any Company Stock Options or in connection with the grant or
settlement of

 

31



--------------------------------------------------------------------------------

any other Company Awards that first vested during the Claw Back Period, then
such Applicable Employee and each member of such Applicable Employee’s
Management Stockholder Group shall be required to promptly (and in any event, no
later than ten (10) days following receipt of notice thereof from the Company or
one of its Affiliates) pay to the Company in immediately available funds by wire
transfer an amount (such amount, the “Repayment Amount”) in cash in U.S. dollars
equal to (x) the amount paid by the acquiror(s) (which, for the avoidance of
doubt, could include the Company and/or its Affiliates, or any Sponsor
Stockholder, pursuant to the provisions of Article IV) to such Applicable
Employee and/or the members of such Applicable Employee’s Management Stockholder
Group in such sale(s) of Shares, minus (y) the aggregate price, if any, paid by
such Applicable Employee or any member of such Applicable Employee’s Management
Stockholder Group to acquire the Shares sold in such sale(s) of Shares;
provided, that the Repayment Amount shall not be less than zero.

For purposes of this Section 3.7(a), if such Applicable Employee and/or any
member of such Applicable Employee’s Management Stockholder Group sell any
Shares during the Claw Back Period and, at the time of any such sale, such
Applicable Employee and the other members of such Applicable Employee’s
Management Stockholder Group collectively own (after giving effect to this
sentence) both (x) Shares that were acquired upon exercise of a Company Stock
Option or in connection with the grant or settlement of any other Company Awards
that first vested during the Claw Back Period and (y) Shares that were not
acquired upon exercise of a Company Stock Option or in connection with the grant
or settlement of any other Company Award that first vested during the Claw Back
Period, then the Shares that are sold shall be conclusively deemed to not have
been acquired upon exercise of the Company Stock Option or in connection with
the grant or settlement of any other Company Award that first vested during the
Claw Back Period unless and until, after giving effect to this sentence, all
Shares described in clause (y) have been sold in such sale and are no longer
owned by such Applicable Employee or any other member of such Applicable
Employee’s Management Stockholder Group (e.g., if on a date of sale of Shares,
an Applicable Employee and such Applicable Employee’s Management Stockholder
Group own an aggregate of 1,000 Shares described in clause (x) and 1,000 Shares
described in clause (y) and the Applicable Employee and/or other members of such
Applicable Employee’s Management Stockholder Group sell an aggregate of 1,500
Shares, 500 of the Shares sold will be deemed to be Shares that were acquired
upon exercise of the Company Stock Option or in connection with the grant or
settlement of any other Company Award, as applicable, that first vested during
the Claw Back Period). Each Applicable Employee agrees to promptly provide the
Company all information that the Company reasonably requests in order to
determine any amount payable pursuant to this Section 3.7(a) to the Company by
the Applicable Employee or any member of such Applicable Employee’s Management
Stockholder Group.

(b) In the event that the Company is entitled to reacquire any Shares of an
Applicable Employee and the members of such Applicable Employee’s Management
Stockholder Group as contemplated in Section 3.7(a)(ii), such Applicable
Employee and each member of such Applicable Employee’s Management Stockholder
Group, if applicable, shall promptly (and in any event, no later than five
(5) business days following written notification of such transfer obligation by
the Company) transfer all Shares, and all stock certificates representing such
Shares if such Shares are certificated (or affidavits and other evidence
reasonably requested with respect to lost, damaged or destroyed stock
certificates), to the

 

32



--------------------------------------------------------------------------------

Company free and clear of all Encumbrances (with any applicable stock transfer
tax stamps properly affixed), and deliver all such releases, letters of
transmittal and/or instruments of transfer properly completed and duly executed,
as shall be reasonably requested by the Company.

(c) In the event that an Applicable Employee and the members of such Applicable
Employee’s Management Stockholder Group sold Shares and are obligated to pay the
Company the Repayment Amount as contemplated in Section 3.7(a)(iii), such
Applicable Employee and each member of such Applicable Employee’s Management
Stockholder Group, if applicable, shall promptly (and in any event, no later
than five (5) business days following written notification of such repayment
obligation by the Company) pay such Repayment Amount to such bank account as
instructed, and deliver all such releases and/or instruments or documents
properly completed and duly executed, as shall be reasonably requested by the
Company.

(d) Notwithstanding anything herein to the contrary, the obligations of any
Management Stockholder and/or any Applicable Employee may not be assigned or
transferred (whether by operation of law or otherwise) by such Management
Stockholder or Applicable Employee to any Person, any assignee or transferee of
Shares, or otherwise.

Section 3.8. Post-Retirement Services Obligations. Anything in this Article III
to the contrary notwithstanding:

(a) If an Applicable Employee (other than an Applicable Employee who was serving
solely as a Non-Sponsor Director of the Company or any of its Subsidiaries
(which for this purpose includes VMware and its subsidiaries) immediately prior
to the termination of such services with the Company and/or such Subsidiary
(which for this purpose includes VMware and its subsidiaries)) becomes employed
by or commences providing consulting services on a substantially full-time basis
for remuneration to any Person or entity other than the Company or its
Affiliates at any time during the three (3) year period following the Applicable
Employee’s Retirement (“Post-Retirement Services”; provided, that service solely
as a director on any board of directors shall not be considered “Post-Retirement
Services” for purposes of this Section 3.8), then, upon the date on which such
Applicable Employee first engages in such Post-Retirement Services (such date,
the “Services Commencement Date”):

(i) all of such Applicable Employee’s and any member of such Applicable
Employee’s Management Stockholder Group’s Post-Termination Vesting Eligible
Shares then held by such Applicable Employee and/or any member of such
Applicable Employee’s Management Stockholder Group, if any, that remain subject
to a Company Stock Option or other Company Award on the Services Commencement
Date, whether or not vested, shall be automatically forfeited for no
consideration;

(ii) any Shares then held by such Applicable Employee and/or any member of such
Applicable Employee’s Management Stockholder Group that were acquired upon the
exercise of any Company Stock Option or in connection with the grant or
settlement of any other Company Award and that were Post-Termination Vesting
Eligible Shares immediately prior to the later of the date on which such Shares
were acquired by or issued to such Applicable Employee or any member of such
Applicable

 

33



--------------------------------------------------------------------------------

Employee’s Management Stockholder Group in the case of Company Stock Options or
restricted stock units or the date on which such Shares vested in the case of
restricted stock will immediately cease to be transferable by such Applicable
Employee or any member of such Applicable Employee’s Management Stockholder
Group (other than to such Applicable Employee’s Permitted Transferees pursuant
to Section 3.3, to the Company pursuant to this clause (ii) or transfers
pursuant to and in accordance with the provisions of Section 3.4 and Section 3.5
of this Agreement) and, subject to any applicable Repurchase Limitations, may,
at the Company’s election, be repurchased by the Company for a payment equal to
the aggregate price, if any, paid by such Applicable Employee or any member of
such Applicable Employee’s Management Stockholder Group to acquire such Shares
(and, if no such price was paid, for $0.00), which election shall be made within
the three (3) month period following the later of (A) the Services Commencement
Date and (B) the later of the date on which such Shares were acquired by or
issued to such Applicable Employee or any member of such Applicable Employee’s
Management Stockholder Group in the case of Company Stock Options or restricted
stock units or the date on which such Shares vested in the case of restricted
stock (provided, that for purposes of this clause (ii), if the Company has made
the election described above in this clause (ii), it shall repurchase all such
Shares which the Company failed to purchase due to Repurchase Limitations as
soon as practicable, in compliance with, and subject to the terms of, this
Agreement); and

(iii) if such Applicable Employee or any of the members of such Applicable
Employee’s Management Stockholder Group have sold, in one or more sales, any
Shares that were acquired upon the exercise of any Company Stock Option or in
connection with the grant or settlement of any other Company Awards and that
were Post-Termination Vesting Eligible Shares immediately prior to the later of
the date on which such Shares were acquired by or issued to such Applicable
Employee or any member of such Applicable Employee’s Management Stockholder
Group in the case of Company Stock Options or restricted stock units or the date
on which such Shares vested in the case of restricted stock, such Applicable
Employee shall be required to promptly (and in any event, no later than five
(5) business days following written notification of such repayment obligation by
the Company) pay to the Company in immediately available funds by wire transfer
an amount (such amount, the “Post-Retirement Amount”) in cash in U.S. dollars
equal to (x) the aggregate amount realized by such Applicable Employee and any
member of such Applicable Employee’s Management Stockholder Group with respect
to the sale of such Shares in all such sales, minus (y) the aggregate price, if
any, paid by such Applicable Employee or any member of such Applicable
Employee’s Management Stockholder Group to acquire such Shares; provided, the
Post-Retirement Amount shall not be less than zero.

For purposes of this Section 3.8(a) to the extent that following the termination
of the Applicable Employee’s employment or service (A) a Company Stock Option
held by such Applicable Employee is exercisable for both (v) vested
Post-Termination Vesting Eligible Shares and (w) vested Shares that are not
Post-Termination Vesting Eligible Shares, then any Shares acquired upon exercise
of such Company Stock Option shall be conclusively deemed to not be
Post-Termination Vesting Eligible Shares unless and until, after giving effect
to this clause (A), all vested Shares described in clause (w) have been acquired
upon exercise of such Company Stock

 

34



--------------------------------------------------------------------------------

Option (e.g. if following termination of an Applicable Employee’s employment a
Company Stock Option is exercisable for an aggregate of 1,000 Shares described
in clause (v) and 1,000 Shares described in clause (w) and such Applicable
Employee exercises the Company Stock Option for 1,500 Shares, 500 of the Shares
acquired upon such exercise will be deemed to be Post-Termination Vesting
Eligible Shares) and (B) such Applicable Employee and the other members of such
Applicable Employee’s Management Stockholders Group collectively own (after
giving effect to clause (A) above) both (x) Post-Termination Vesting Eligible
Shares that have been acquired upon exercise of any Company Stock Option and
(y) Shares that do not constitute Post-Termination Vesting Eligible Shares, then
in the event that such Applicable Employee and/or any other member of such
Applicable Employee’s Management Stockholder Group sells any Shares, the Shares
that are sold shall be conclusively deemed to not be Post-Termination Vesting
Eligible Shares unless and until, after giving effect to this clause (B), all
Shares described in clause (y) have been sold and are no longer owned by such
Applicable Employee or any other member of such Applicable Employee’s Management
Stockholder Group (e.g., if following termination of such Applicable Employee’s
employment or service such Applicable Employee and such Applicable Employee’s
Management Stockholder Group own an aggregate of 1,000 Shares described in
clause (x) and 1,000 Shares described in clause (y) and such Applicable Employee
and/or other members of such Applicable Employee’s Management Stockholder Group
sell an aggregate of 1,500 Shares, 500 of the Shares sold will be deemed to be
Post-Termination Vesting Eligible Shares). Each Applicable Employee agrees to
notify the Company in writing within seven (7) days of commencing any
Post-Retirement Services, and to promptly provide the Company all information
that the Company reasonably requests in order to determine any amount payable
pursuant to this Section 3.8(a) to the Company by such Applicable Employee or
any member of such Applicable Employee’s Management Stockholder Group.

(b) In the event that the Company is entitled to reacquire any Shares of an
Applicable Employee and the members of such Applicable Employee’s Management
Stockholder Group as contemplated in Section 3.8(a)(ii), such Applicable
Employee and each member of such Applicable Employee’s Management Stockholder
Group, if applicable, shall promptly (and in any event, no later than five
(5) business days following written notification of such transfer obligation by
the Company) transfer all Shares, and all stock certificates representing such
Shares if such Shares are certificated (or affidavits and other evidence
reasonably requested with respect to lost, damaged or destroyed stock
certificates), to the Company free and clear of all Encumbrances (with any
applicable stock transfer tax stamps properly affixed), and deliver all such
releases, letters of transmittal and/or instruments of transfer properly
completed and duly executed, as shall be reasonably requested by the Company.

(c) In the event that an Applicable Employee and the members of such Applicable
Employee’s Management Stockholder Group sold Shares and are obligated to pay the
Company the Post-Retirement Amount as contemplated in Section 3.8(a)(iii), such
Applicable Employee and each member of such Applicable Employee’s Management
Stockholder Group, if applicable, shall promptly (and in any event, no later
than five (5) business days following written notification of such repayment
obligation by the Company) pay such Post-Retirement Amount to such bank account
as instructed, and deliver all such releases and/or instruments or documents
properly completed and duly executed, as shall be reasonably requested by the
Company.

 

35



--------------------------------------------------------------------------------

(d) Notwithstanding anything herein to the contrary, the obligations of any
Management Stockholder and/or any Applicable Employee may not be assigned or
transferred (whether by operation of law or otherwise) by such Management
Stockholder or Applicable Employee to any Person, any assignee or transferee of
Shares, or otherwise.

ARTICLE IV

CALL RIGHTS; PUT RIGHTS; LIQUIDITY PROGRAM

Section 4.1. Certain Definitions. As used in this Article IV and elsewhere in
this Agreement:

(a) “Call Date” means the date on which the Company delivers a Call Notice to an
Applicable Employee with respect to all or a portion of the Call Shares of such
Applicable Employee and/or such Applicable Employee’s Management Stockholder
Group.

(b) “Call Period” means, (i) with respect to any Legacy Shares held by the
Management Stockholder Group of an Applicable Employee, unless set forth in an
agreement reflecting a Company Award with such Applicable Employee in which case
such meaning shall govern, the period commencing on the date that the employment
or service of such Applicable Employee with the Company and all of its
Affiliates shall be terminated or end for any reason whatsoever at any time, and
ending on the Call Termination Date and (ii) with respect to any other Shares
held by the Management Stockholder Group of such Applicable Employee, unless set
forth in an agreement reflecting a Company Award with such Applicable Employee
in which case such meaning shall govern, the period (x) commencing (A) if such
termination of employment or service is for any reason other than by the Company
for Cause, upon the six (6) month anniversary of the date that the employment or
service of such Applicable Employee with the Company and all of its Affiliates
shall be terminated or end at any time and (B) if such termination of employment
or service is terminated by the Company for Cause, the date that the employment
or service of such Applicable Employee with the Company and all of its
Affiliates shall be terminated or end at any time, and (y) ending, in the case
of each of (A) and (B), on the Call Termination Date.

(c) “Call Price” means, for any Call Share, if the employment or services of the
Applicable Employee with the Company and all of its Affiliates is terminated:

(i) by the Company or its Affiliates for Cause, the lower of (x) the Fair Market
Value of such Call Share as of the Call Date and (y) the Cost of such Call
Share; or

(ii) by the Company or its Affiliates for any reason other than for Cause
(including, for the avoidance of doubt, due to a Disability of such Applicable
Employee), by the Applicable Employee for any reason or due to the Applicable
Employee’s death, the Fair Market Value of such Call Share as of the Call Date.

 

36



--------------------------------------------------------------------------------

(d) “Call Termination Date” means, (i) with respect to any Legacy Shares held by
the Management Stockholder Group of an Applicable Employee, the nine (9) month
anniversary of the later of (A) the date of termination of the employment or
service of the Applicable Employee with the Company and all of its Affiliates
and (B) to the extent necessary to avoid adverse accounting consequences as
determined by the Company, with respect to any Call Share, the later of the date
on which such Call Share was acquired by or issued to such Applicable Employee
or any member of such Applicable Employee’s Management Stockholder Group in the
case of Company Stock Options or restricted stock units and the date on which
such Call Share vested in the case of restricted stock, and (ii) with respect to
any other Shares held by the Management Stockholder Group of such Applicable
Employee, the nine (9) month anniversary of the later of (A) the six (6) month
anniversary of the date of termination of the employment or service of an
Applicable Employee with the Company and all of its Affiliates and (B) to the
extent necessary to avoid adverse accounting consequences as determined by the
Company, with respect to any Call Share, the later of the date on which such
Call Share was acquired by or issued to such Applicable Employee or any member
of such Applicable Employee’s Management Stockholder Group in the case of
Company Stock Options or restricted stock units and the date on which such Call
Share vested in the case of restricted stock; provided, that notwithstanding the
foregoing, in the event that at any time during the Call Period the Company is
prohibited from purchasing DTI Securities under applicable securities laws,
including Rule 14e-5 of the Exchange Act, the Call Termination Date shall be
tolled until the Put/Call Blackout Period is no longer applicable, and the Call
Period and the Call Termination Date shall each be extended by the number of
days during which the Call Termination Date was tolled; provided, further, that
if the Call Termination Date is not a Business Day, the Call Termination Date
shall instead be the immediately succeeding Business Day after such nine
(9) month anniversary date or such final day of such tolled period, as
applicable.

(e) “Cost” means (i) with respect to any Call Share that is acquired upon
exercise of any Company Stock Option or similar purchase right, the exercise
price with respect to such Company Stock Option or similar purchase right,
(ii) with respect to any other Call Share that is not a Rollover Share, the
purchase price, if any, paid for such Call Share by the original holder thereof
(and, if no such price was paid, $0.00), and (iii) with respect to any Call
Share that is a Rollover Share, $13.75 per share, which amount in clause (i),
(ii) or (iii) shall be proportionately adjusted as determined in good faith by
the Board in the event of any stock split, reverse stock split, reorganization,
recapitalization or reclassification, of the DTI Common Stock after (x) the
initial acquisition of such Call Share in the case of clause (i) or (ii) or
(y) the Original Closing in the case of clause (iii).

(f) “Put Date” means the date on which the Company receives a Put Notice from an
Applicable Employee with respect to all or a portion of the Put Shares of such
Applicable Employee and/or such Applicable Employee’s Management Stockholder
Group.

(g) “Put Period” means, with respect to any Applicable Employee, the period
commencing on the thirtieth (30th) day following the later of (i) the
termination of employment or service by the Company and all of its Affiliates of
such Applicable Employee with the Company and all of its Affiliates for any
reason other than for Cause and (ii) the last date following such termination of
employment or service on which such Applicable Employee or any member of such
Applicable Employee’s Management Stockholder Group acquires any

 

37



--------------------------------------------------------------------------------

Shares upon the exercise of Company Stock Options or similar purchase right or
in settlement of a Company Award (or, if later, the last date on which any such
Shares became vested Shares), and ending on the Put Termination Date.

(h) “Put Price” means, for any Put Share, the Fair Market Value of such Put
Share as of the Put Date; provided, that if the event triggering the Put Right
is a termination of employment or service with the Company and all of its
Affiliates by an Applicable Employee (excluding any Applicable Employee who was
serving solely as a Non-Sponsor Director of the Company or any of its
Subsidiaries (which for this purpose includes VMware and its subsidiaries)
immediately prior to the termination of such services with the Company and its
Subsidiaries (which for this purpose includes VMware and its subsidiaries))
without Good Reason (other than a Retirement or termination due to such
Applicable Employee’s death or Disability) that occurs (i) with respect to any
Put Share that is a Legacy Share, prior to the fourth (4th) anniversary of the
later of (A) the commencement of such Applicable Employee’s employment or
service with the Company and/or any of its Affiliates and (B) the Original
Closing or (ii) with respect to any Put Share that is not a Legacy Share, prior
to the third (3rd) anniversary of the later of (A) the commencement of such
Applicable Employee’s employment or service with the Company and/or any of its
Affiliates and (B) the Closing Date, the Put Price shall equal 80% of the Fair
Market Value of such Put Share as of the Put Date.

(i) “Put Termination Date” means, with respect to the Management Stockholder
Group of any Applicable Employee, the six (6) month anniversary of the thirtieth
(30th) day following the later of (i) the termination of employment or service
by the Company and all of its Affiliates of such Applicable Employee with the
Company and all of its Affiliates for any reason other than for Cause and
(ii) the last date following such termination of employment or service on which
such Applicable Employee or any member of such Applicable Employee’s Management
Stockholder Group acquires any Shares upon the exercise of Company Stock Options
or similar purchase right or in settlement of a Company Award (or, if later, the
last date on which any such Shares became vested Shares); provided, that
notwithstanding the foregoing, in the event that at any time during the Put
Period the Company is prohibited from purchasing DTI Securities under applicable
securities laws, including Rule 14e-5 of the Exchange Act, the Put Termination
Date shall be tolled until the Put/Call Blackout Period is no longer applicable,
and the Put Period and the Put Termination Date shall each be extended by the
number of days during which the Put Termination Date was tolled; provided,
further, that if the Put Termination Date is not a Business Day, the Put
Termination Date shall instead be the immediately succeeding Business Day after
such six (6) month anniversary date.

Section 4.2. Call Right of the Company.

(a) Subject to Section 4.9, and except as otherwise agreed in writing between
the Company (with the Board’s prior written approval) and an Applicable
Employee, if the employment or service of such Applicable Employee with the
Company and all of its Affiliates shall be terminated or end for any reason
whatsoever at any time, the Company and its Subsidiaries shall have the right,
but not the obligation, by delivering one (1) or more written notices (each, a
“Call Notice”) from time to time to such Applicable Employee at any time during
the Call Period (but in no event later than the Call Termination Date), to
purchase, from time to time, all or any specified portion of the DTI Securities
that have been collectively owned

 

38



--------------------------------------------------------------------------------

by such Applicable Employee and/or any member of such Applicable Employee’s
Management Stockholder Group (including, as provided herein, following the
exercise of any Company Stock Options or similar purchase right or settlement of
any Company Award subsequent to such termination or ending of employment or
service) for at least six (6) months prior to the delivery of such Call Notice
to the Company (collectively, as applicable, the “Call Shares”) upon the terms
and subject to the conditions set forth in this Article IV (other than
Section 4.5) (a “Call Right”); provided, that notwithstanding the foregoing, the
Call Right shall be subject to, and the Company shall not be required to
purchase any Call Shares that would breach, violate or be inconsistent with, the
terms, conditions and limitations set forth in Section 4.6. Notwithstanding
anything herein to the contrary, the Company may assign its Call Right and/or
right to purchase Call Shares to one or more of its Subsidiaries.

(b) Subject to Section 4.6 and Section 4.9, upon the exercise of a Call Right
with respect to any Call Shares pursuant to this Section 4.2, the Company or a
Subsidiary thereof shall purchase each of the Call Shares no later than 11:59
p.m. New York City time on the thirtieth (30th) day following the expiration of
the Call Period from the Applicable Employee and/or one or more members of such
Applicable Employee’s Management Stockholder Group (provided, that if such day
is not a Business Day, then the Call Shares shall be purchased on the
immediately succeeding Business Day), for the Call Price, in each case
(x) payable in cash and (y) minus any applicable tax withholdings.

Section 4.3. Call Right of the Sponsor Stockholders.

(a) Subject to Section 4.9, if, at any time prior to the Call Termination Date,
the Company shall have determined not to exercise its Call Right pursuant to
this Article IV with respect to all or any portion of the Call Shares of an
Applicable Employee and such Applicable Employee’s Management Stockholder Group
or the Company fails to exercise its Call Right within the Call Period, then the
Company shall promptly (and in any event, within one (1) day) notify the Sponsor
Stockholders thereof and shall specify the number of Call Shares that the
Company has elected not to purchase, or of the Company’s failure to exercise its
Call Right prior to the expiration of the Call Period. In such event, the
Sponsor Stockholders shall have the right, but not the obligation, by delivering
a written notice to the Company (a “Sponsor Call Notice”) at any time following
their receipt of such notice, to purchase its Participating Sponsor Pro Rata
Portion of the Call Shares of the Applicable Employee or any member of such
Applicable Employee’s Management Stockholder Group not so purchased or elected
to be purchased by the Company (“Sponsor Call Shares”) upon the terms and
subject to the applicable conditions set forth in this Article IV (other than
Section 4.5) (a “Sponsor Call Right”); provided, that a Sponsor Stockholder must
deliver its Sponsor Call Notice to the Company prior to 11:59 p.m. New York City
time on the thirtieth (30th) day following the applicable Call Termination Date
(provided, that if such day is not a Business Day, then the immediately
succeeding Business Day) (such period, the “Sponsor Call Period”). Each Sponsor
Stockholder’s Sponsor Call Notice shall specify the number of Sponsor Call
Shares such Sponsor Stockholder elects to purchase. If any Sponsor Stockholder
fails to deliver a Sponsor Call Notice to the Company prior to the expiration of
the Sponsor Call Period or does not elect to purchase its entire Participating
Sponsor Pro Rata Portion of all Sponsor Call Shares that may be purchased by all
Sponsor Stockholders, the Company shall promptly notify all other Sponsor
Stockholders that have delivered a Sponsor Call Notice to the Company prior to
the expiration of the Sponsor Call

 

39



--------------------------------------------------------------------------------

Period electing to acquire its entire Participating Sponsor Pro Rata Portion of
the Sponsor Call Shares that such Sponsor Stockholders are entitled to purchase
their Participating Sponsor Pro Rata Portion (relative to all Sponsor
Stockholders being so notified) of such Sponsor Call Shares with respect to
which Sponsor Stockholders shall not have exercised their Sponsor Call Right.
Each such Sponsor Stockholder that receives such a notice from the Company shall
have three (3) Business Days following its receipt of such notice to notify the
Company in writing of its desire to purchase its Participating Sponsor Pro Rata
Portion of such Sponsor Call Shares with respect to which Sponsor Stockholders
shall not have exercised their Sponsor Call Right. The Company shall continue to
send notices of the Sponsor Call Shares with respect to which Sponsor
Stockholders shall not have exercised their Sponsor Call Right to the Sponsor
Stockholders that have, in each prior instance, elected within the applicable
time period to acquire its entire Participating Sponsor Pro Rata Portion of such
Sponsor Call Shares pursuant to this Section 4.3(a) until the earliest of
(i) all Sponsor Call Shares with respect to which Sponsor Stockholders are
entitled to exercise their Sponsor Call Rights under this Section 4.3(a) have
elected to be purchased by the Sponsor Stockholders, (ii) all Sponsor
Stockholders have committed to purchase the maximum number of Sponsor Call
Shares they desire to purchase and (iii) the fifth (5th) Business Day following
the expiration of the Sponsor Call Period. Promptly thereafter, the Company
shall deliver, on behalf of the Sponsor Stockholders that have exercised their
Sponsor Call Right, a written notice to the Applicable Employee specifying the
number of Sponsor Call Shares that the Sponsor Stockholders have elected to
purchase, together with such other information, documents and/or instruments as
the Sponsor Stockholders may request. Notwithstanding anything herein to the
contrary, the Sponsor Stockholders may assign their Sponsor Call Right and/or
right to purchase Sponsor Call Shares to any Permitted Transferee of such
Sponsor Stockholders, subject to the same terms and conditions as the Sponsor
Stockholder.

(b) Subject to Section 4.6 and Section 4.9, upon the exercise of a Sponsor Call
Right with respect to any Sponsor Call Shares pursuant to this Section 4.3, the
Sponsor Stockholders that have exercised a Sponsor Call Right shall purchase
each of the applicable Sponsor Call Shares no later than 11:59 p.m. New York
City time on the thirtieth (30th) day following the expiration of the Sponsor
Call Period, in each such case, from the Applicable Employee and/or one or more
members of such Applicable Employee’s Management Stockholder Group (provided,
that if such day is not a Business Day, then the Sponsor Call Shares shall be
purchased on the immediately succeeding Business Day), for the Call Price, in
each case (x) payable in cash and (y) minus any applicable tax withholdings.

Section 4.4. Put Right of the Management Stockholders.

(a) Subject to Section 4.9, and except as otherwise agreed in writing between
the Company (with the Board’s prior written approval) and an Applicable
Employee, if the employment or service of such Applicable Employee with the
Company and all of its Affiliates shall be terminated or end for any reason at
any time other than for Cause, such Applicable Employee shall have the right,
but not the obligation, to deliver one (1) written notice in the form attached
hereto as Annex C (a “Put Notice”) to the Company at any time during the Put
Period (but in no event later than the Put Termination Date), to require the
Company to purchase, and the Company shall have the obligation to purchase, the
amount of vested Shares (including, as provided herein, any Share that is issued
upon the exercise of a vested Company Stock Option or similar purchase right or
in settlement of a vested Company Award) identified in such Put Notice

 

40



--------------------------------------------------------------------------------

and that have been both (x) collectively owned by such Applicable Employee
and/or any member of such Applicable Employee’s Management Stockholder Group and
(y) vested for at least six (6) months prior to the delivery of such Put Notice
to the Company (such Shares elected to be sold to the Company, the “Put Shares”)
upon the terms and subject to the conditions set forth in this Article IV (other
than Section 4.5) (a “Put Right”); provided, that notwithstanding the foregoing,
the Put Right shall be subject to, and the Company shall not be required to
purchase any Put Shares that would breach, violate or be inconsistent with, the
terms, conditions and limitations set forth in Section 4.6. For the avoidance of
doubt, a Share issuable upon exercise of a Company Stock Option or similar
purchase right or in settlement of a Company Award shall not be considered owned
by the Applicable Employee and/or any member of such Applicable Employee’s
Management Group for purposes of this Section 4.4 until such Share is actually
issued by the Company upon exercise of the Company Stock Option or similar award
or settlement of the Company Award.

(b) Subject to Section 4.6 and Section 4.9, upon the exercise of a Put Right
with respect to any Put Shares pursuant to this Section 4.4, the Company shall
purchase each of the Put Shares no later than 11:59 p.m. New York City time on
the thirtieth (30th) day following the Put Date with respect to such Put Right
(provided, that if such day is not a Business Day, then the Put Shares shall be
purchased on the immediately succeeding Business Day), for the Put Price, in
each case (x) payable in cash and (y) minus any applicable tax withholdings.

Section 4.5. Liquidity Program.

(a) Each fiscal year on a recurring semi-annual basis, the Company shall make a
Liquidity Program Repurchase Offer. The Liquidity Program Repurchase Offers
shall occur in accordance with the provisions of this Section 4.5(a) that are
applicable to each such Liquidity Program Repurchase Offer. The Company shall
make the Liquidity Program Repurchase Offers as follows: (1) a Liquidity Program
Repurchase Offer shall commence (A) after the last day of the second fiscal
quarter of each fiscal year but (B) on or before the ninetieth (90th) day
following the last day of such fiscal quarter, and (2) an additional Liquidity
Program Repurchase Offer shall commence (A) after the last day of each fiscal
year but (B) on or before the ninetieth (90th) day following the last day of
such fiscal year; provided, that, for the purposes of this clause (2), if a
material event that is outside of the Company’s reasonable control prevents the
adoption of audited financial statements for such fiscal year prior to the end
of such ninety (90) day period, then such additional Liquidity Program
Repurchase Offer shall instead commence within thirty (30) days following the
date on which the Company receives an audit opinion with respect to such
financial statements from the Company’s independent accounting firm. For
purposes of this Agreement, a “Liquidity Program Repurchase Offer” means a
written offer delivered by the Company to purchase for cash any and all
outstanding shares of Class C DTI Common Stock. Each written notice of a
Liquidity Program Repurchase Offer delivered by the Company to holders of Class
C DTI Common Stock shall constitute a “Liquidity Program Repurchase Offer
Notice.” Notwithstanding the foregoing, (I) each Liquidity Program Repurchase
Offer shall be subject to, and the Company shall not be required to make any
Liquidity Program Repurchase Offer that would breach, violate or be inconsistent
with, the terms, conditions and limitations set forth in Section 4.6 and (II) to
the extent the Company is prohibited from repurchasing Shares pursuant to
Section 4.6, the Company shall make the applicable Liquidity Program Repurchase
Offer to purchase the maximum number of Shares that may be purchased without
violating any provisions thereof.

 

41



--------------------------------------------------------------------------------

(b) In order to accept a Liquidity Program Repurchase Offer, a Stockholder must
deliver to the Company a properly completed and duly executed irrevocable notice
accepting the Liquidity Program Repurchase Offer in the form attached to the
Liquidity Program Repurchase Offer Notice (which shall, among other things,
identify the number shares of Class C DTI Common Stock elected to be sold to the
Company), together with all other documents required to be delivered in
connection therewith, properly completed and duly executed, including all such
shares of Class C DTI Common Stock elected to be sold by such Stockholder and,
if such Stockholder is an Applicable Employee, all members of such Applicable
Employee’s Management Stockholder Group, to the Company in such Liquidity
Program Repurchase Offer, and all stock certificates representing such shares of
Class C DTI Common Stock if such shares of Class C DTI Common Stock are
certificated (or affidavits and other evidence reasonably requested with respect
to lost, damaged or destroyed stock certificates), free and clear of all
Encumbrances (with any applicable stock transfer tax stamps properly affixed),
and deliver all such letters of transmittal and/or instruments of transfer as
shall be reasonably requested by the Company in connection with such Liquidity
Program Repurchase Offer, no later than the expiration of the Liquidity Program
Repurchase Offer Window Period (collectively, the “Liquidity Program Repurchase
Acceptance Notice”). If any Stockholder fails to deliver to the Company all
items required in its Liquidity Program Repurchase Acceptance Notice prior to
the expiration of the Liquidity Program Repurchase Offer Window Period, such
Stockholder and, if such Stockholder is an Applicable Employee, all members of
such Applicable Employee’s Management Stockholder Group, shall have waived and
be deemed to have waived all of their rights with respect to such Liquidity
Program Repurchase Offer. The Liquidity Program Repurchase Offer shall remain
open for the duration of the Liquidity Program Repurchase Offer Window Period.
The Liquidity Program Repurchase Offer Notice shall include a form of notice of
acceptance to be completed by the applicable Stockholders who wish to accept
such Liquidity Program Repurchase Offer. The price for each share of Class C DTI
Common Stock set forth in the Liquidity Program Repurchase Offer Notice shall be
equal to the Fair Market Value of each such share of Class C DTI Common Stock to
be repurchased as of the date of the Liquidity Program Repurchase Offer Notice.
The Liquidity Program Repurchase Offer Notice shall be delivered by or on behalf
of the Company to Stockholders to the address, e-mail address or facsimile
number appearing in the books and records of the Company or on the signature
pages hereto and/or Joinder Agreement (if applicable) of such Stockholders.

(c) If one or more Stockholders who receive a Liquidity Program Repurchase Offer
Notice accepts such Liquidity Program Repurchase Offer by delivering a Liquidity
Program Repurchase Acceptance Notice to the Company prior to the expiration of
the applicable Liquidity Program Repurchase Offer Window Period, the Company
shall, subject to the terms, conditions and limitations set forth in Section 4.6
and Section 3.2, consummate the purchase of the shares of Class C DTI Common
Stock so elected in each such Liquidity Program Repurchase Acceptance Notice,
and shall make any payment required by this Section 4.5 (less any applicable
withholding taxes), no later than the thirtieth (30th) day following the
expiration of the applicable Liquidity Program Repurchase Offer Window Period
(provided, that if such day is not a Business Day, then the immediately
succeeding Business Day).

 

42



--------------------------------------------------------------------------------

Section 4.6. Limitations on Repurchases.

(a) Repurchase Delays. If (i) the Company is prohibited from repurchasing shares
of DTI Common Stock, including any Put Shares, Call Shares and/or Shares in a
Liquidity Program Repurchase Offer, as applicable, for which a Put Right, Call
Right and/or right to participate in a Liquidity Program Repurchase Offer, as
the case may be, was or may be exercised (collectively, “Repurchase Shares”),
pursuant to Delaware law or other applicable law (including, for the avoidance
of doubt, non-U.S. law and/or foreign exchange or currency control laws and
regulations), due to a Put/Call Blackout Period and/or under the terms of any
preferred stock, debt financing arrangements or other indebtedness of the
Company and/or its Subsidiaries or (ii) the Company’s Subsidiaries are
prohibited or prevented from distributing to the Company sufficient proceeds or
funds to enable the Company to effect such repurchase of Repurchase Shares in
accordance with Delaware law or other applicable law and/or the then applicable
terms and conditions of any preferred stock, debt financing arrangement or other
indebtedness of the Company and/or its Subsidiaries) (the foregoing clauses
(i) and (ii), collectively, “Repurchase Limitations”), the Company shall
repurchase, as soon as, and to the maximum extent possible, such number of
Repurchase Shares that can be purchased under, and in compliance with, the
Repurchase Limitations, without violating any provisions, terms and/or
conditions thereof, in each case, subject to Section 4.6(c). The Company will
use its good faith efforts to cause any debt financing arrangements to permit at
least $100,000,000 of repurchases of DTI Securities each fiscal year; provided,
that in no event shall the Company or any of its Subsidiaries or controlled
Affiliates be required to agree to any, or amend, supplement, waive or modify
any, terms or conditions in a manner adverse to the Company or its Subsidiaries
or controlled Affiliates. The Company shall repurchase all Repurchase Shares
which the Company failed to purchase due to Repurchase Limitations as soon as
practicable, in compliance with, and subject to the terms of, this Agreement.

(b) Repurchase Caps. In addition to the Repurchase Limitations set forth in
Section 4.6(a) and subject to the repurchase priority set forth in
Section 4.6(c), notwithstanding anything herein to the contrary, the Company’s
obligation to repurchase shares of DTI Common Stock shall be subject to the
limitations set forth in this Section 4.6(b). Repurchases of shares of DTI
Common Stock pursuant to Liquidity Program Repurchase Offers and repurchases of
shares of DTI Common Stock pursuant to the exercise of Put Rights or similar
contractual rights of stockholders of the Company (which, for the avoidance of
doubt, shall include any net share withholding to pay the minimum required tax
withholding due in connection with the issuance or vesting of such Shares) are
collectively subject to, and the Company is not obligated to purchase any such
Shares, in any fiscal year period in excess of the lesser of (i) $300,000,000 in
the aggregate and (ii) the amount available at the time of such repurchase under
the restricted payment basket in section 6.08(a)(vi) of the Credit Agreement or
the lowest amount pursuant to a comparable provision in any other instruments or
agreements evidencing debt securities, term loan indebtedness and other debt
financing arrangements of the Company and/or its Affiliates (the “Aggregate
Cap”) and the Individual Cap (together with the Aggregate Cap, the “Repurchase
Caps”); provided, that the Company (solely with the Board’s prior written
consent) may waive the Aggregate Cap or (with the prior written consent of the
MD Stockholders and the SLP Stockholders) any applicable Individual Cap as it
may apply to the Management Stockholder Group of any Applicable Employee. The
Company shall repurchase all shares of DTI Common Stock pursuant to Liquidity
Program Repurchase Offers and repurchases of shares

 

43



--------------------------------------------------------------------------------

of DTI Common Stock pursuant to the exercise of Put Rights or similar
contractual rights of stockholders of the Company (which, for the avoidance of
doubt, shall include any net share withholding in connection with the exercise
of Company Stock Options to acquire such shares) which the Company failed to
purchase due to the Repurchase Caps as soon as practicable, in compliance with,
and subject to the terms of, this Agreement. Notwithstanding anything to the
contrary in Section 4.6, until such date as Repurchase Shares held by a
Management Stockholder are repurchased in accordance with Section 4.2,
Section 4.3, Section 4.4, or Section 4.5, as applicable, the Management
Stockholder shall have all the rights and privileges as a holder of Shares with
respect to such Repurchase Shares, including but not limited to the rights set
forth in Section 3.4 (Tag-Along Rights) and Section 3.5 (Drag-Along Rights).

(c) Repurchase Priority. In the event that either the repurchase of Repurchase
Shares of more than one Person has been delayed pursuant to Section 4.6(a)
and/or a Management Stockholder Group’s shares of DTI Common Stock cannot be
repurchased due to the Repurchase Caps, the Company shall repurchase any then
pending Repurchase Shares that it is permitted under this Section 4.6 to
repurchase but which the Company failed to purchase due to Repurchase
Limitations in the priority set forth in clauses (i) through (iii) below. In
addition, if, as of any given date, the Company is, as of such date, obligated
to repurchase shares of DTI Common Stock from more than one Management
Stockholder Group or Person, irrespective of whether such shares are Put Shares,
Call Shares, Shares in a Liquidity Program Repurchase Offer, or otherwise, the
Company shall repurchase any shares of DTI Common Stock that it is required to
purchase pursuant to this Agreement and/or any other contractual arrangement, in
the priority set forth in clauses (i) through (iii) below.

(i) First, subject to the Repurchase Caps, all shares of DTI Common Stock for
which a Put Right or similar contractual right of a Stockholder was exercised,
on a pro rata basis among all holders of such shares.

(ii) Second, only if all shares of DTI Common Stock in clause (i) have been
repurchased by the Company or a Subsidiary within the Repurchase Caps, all
shares of DTI Common Stock for which a Call Right or similar contractual right
of the Company with respect to a Stockholder was exercised, on a pro rata basis
among all holders of such shares; provided, for the avoidance of doubt, the
failure of the Company to repurchase shares of DTI Common Stock pursuant to
Section 4.4 due to a Repurchase Cap shall not delay, limit or impair the
Company’s ability to repurchase shares of DTI Common Stock pursuant to this
clause (ii).

(iii) Third, only if all shares of DTI Common Stock in clause (ii) have been
repurchased by the Company or a Subsidiary thereof, subject to the Repurchase
Caps, all shares of DTI Common Stock for which the Company has received a
Liquidity Program Repurchase Acceptance Notice, on a pro rata basis among all
holders of such shares.

Section 4.7. Further Assurances.

(a) Upon receipt of a Call Notice from the Company, each Applicable Employee and
each member of such Applicable Employee’s Management Stockholder Group shall
take all action or actions reasonably requested of such Persons by the Company
that are necessary or appropriate to complete or facilitate such Call Right
pursuant to this Article IV.

 

44



--------------------------------------------------------------------------------

(b) Upon receipt of a written notice from the Company in respect of one or more
Sponsor Call Notices, each Applicable Employee and each member of such
Applicable Employee’s Management Stockholder Group shall take all action or
actions reasonably requested of such Persons by the Company that are necessary
or appropriate to complete or facilitate such Sponsor Call Rights pursuant to
this Article IV.

(c) Upon the delivery to the Company of a Put Notice by an Applicable Employee,
such Applicable Employee and each member of such Applicable Employee’s
Management Stockholder Group and the Company shall take all action or actions
reasonably requested of such Persons by the Company that are necessary or
appropriate to complete or facilitate such purchase of such Put Shares pursuant
this Article IV.

(d) Upon the delivery to the Company of a Liquidity Program Repurchase
Acceptance Notice by an Applicable Employee, the Company, such Applicable
Employee and each member of such Applicable Employee’s Management Stockholder
Group participating therein shall take all action or actions reasonably
requested of such Persons that are necessary or appropriate to complete or
facilitate such Liquidity Program Repurchase Offer pursuant to this Article IV.

Section 4.8. Termination of Article IV. The right of the Company (or, to the
extent provided in Section 4.3, the Sponsor Stockholders) to effect a Call
Right, the obligation of the Company to make a Liquidity Program Repurchase
Offer or purchase shares of Class C DTI Common Stock pursuant thereto, and the
obligation of the Company to purchase any Put Shares, in each case, as set forth
in this Article IV, automatically terminates without any further action upon an
IPO. The right of the Company (or, to the extent provided in Section 4.3, the
Sponsor Stockholders) to effect a Call Right and the obligation of the Company
to purchase any Put Shares, in each case, as set forth in this Article IV,
automatically terminates without any further action upon the consummation of a
Change in Control in which the Shares held by Management Stockholders are
exchanged for, or converted into, equity securities of a Person, which equity
securities are listed on a securities exchange or automated quotation system. In
addition, the obligation of the Company to make a Liquidity Program Repurchase
Offer or purchase shares of Class C DTI Common Stock pursuant thereto
automatically terminates without any further action upon the consummation of a
Change in Control.

Section 4.9. MD Priority Repurchase Right. Notwithstanding anything in
Section 4.2 or Section 4.4 to the contrary, at any time that the Company has the
right or the obligation to repurchase Shares pursuant to Section 4.2 or
Section 4.4, the Company shall promptly, and in any event within five
(5) Business Days of the event giving rise to such right or obligation, provide
written notice (the “Repurchase Notice”) to MD of the facts giving rise to such
right or obligation and the number of Shares subject thereto (the “Subject
Shares”) and MD shall have the right, exercisable by MD notifying the Company in
writing within thirty (30) days following receipt by MD of the Repurchase Notice
(provided that in no event shall this 30-day period extend the applicable time
periods in which the Subject Shares must be repurchased under Section 4.2,
Section 4.3 or Section 4.4, as applicable), to acquire all or any portion of the
Subject

 

45



--------------------------------------------------------------------------------

Shares on the same terms and conditions as the Company would, in the absence of
such election by MD, have the right to purchase such Subject Shares pursuant to
Section 4.2 or Section 4.4. In the event that MD elects to purchase any Subject
Shares pursuant to this Section 4.9, (i) MD shall have the rights, and be
subject to all of the obligations, of the Company under Section 4.2 or
Section 4.4, as applicable, including but not limited to the applicable time
periods, deadlines, notice requirements, and payment obligations set forth with
respect to the Company thereunder, (ii) the Company’s right or obligation to
acquire Subject Shares pursuant to Section 4.2 or Section 4.4 shall apply only
to such Subject Shares (if any) that MD has not acquired, and (iii) the right of
the Sponsor Stockholders (other than MD’s right pursuant to this Section 4.9) to
purchase such Subject Shares under Section 4.3 shall apply only to such Subject
Shares that neither MD nor the Company has elected to acquire. Notwithstanding
the foregoing in this Section 4.9 above, if MD elects to repurchase the Subject
Shares but fails to complete the repurchase transaction in accordance with the
terms of this Agreement, then the Company shall have the obligation to promptly
complete the repurchase transaction in accordance with Section 4.2 (to the
extent the Company timely exercised its call right in accordance with the terms
thereunder) or Section 4.4 (without regard to the expiration of any otherwise
applicable period or deadline thereunder), as applicable, as if MD had never
made a repurchase election under this Section 4.9.

ARTICLE V

ADDITIONAL AGREEMENTS

Section 5.1. Further Assurances. From time to time, at the reasonable request of
the MD Stockholders or the SLP Stockholders and without further consideration,
each Management Stockholder shall execute and deliver such additional documents
and take all such further action as may be necessary or appropriate to
consummate and make effective, in the most expeditious manner practicable, the
transactions contemplated by this Agreement.

Section 5.2. Confidentiality. The terms of this Agreement, any information
relating to any exercise of rights hereunder, and any documents, notices or
other communications provided pursuant to the terms of this Agreement, including
any Call Notice, Put Notice, Liquidity Program Repurchase Offer and/or any
documents, statements, certificates, materials or information furnished,
disseminated or otherwise made available in connection therewith (“Confidential
Information”), shall be confidential and no Management Stockholder shall
disclose to any Person not a party to this Agreement any Confidential
Information, except (a) to such Management Stockholder’s advisors, agents,
accountants and attorneys, in each case so long as such Persons agree to keep
such information confidential and (b) to a Permitted Transferee pursuant to a
transfer by such Management Stockholder in accordance with Article III. Except
as set forth in the immediately preceding sentence, no Management Stockholder
shall disclose or use in any manner whatsoever, in whole or in part, any
Confidential Information, any information concerning the Company, any of its
direct or indirect Subsidiaries or Affiliates or any of its or their respective
employees, directors or consultants received on a confidential basis from the
Company or any other Person under or pursuant to this Agreement including
financial terms and financial and organizational information contained in any
documents, statements, certificates, materials or information furnished, or to
be furnished, by or on behalf of the Company or any other Person in connection
with the purchase or ownership of any DTI Securities; provided, however, that
the foregoing shall not be construed, now or in the future, to apply to any
information obtained from sources other than the Company, any of its direct or

 

46



--------------------------------------------------------------------------------

indirect Subsidiaries or Affiliates or any of its or their employees, directors,
consultants, agents or representatives (including attorneys, accountants,
financial advisors, engineers and insurance brokers) or information that is or
becomes in the public domain through no fault of such Management Stockholder or
any of his, her or its Permitted Transferees, nor shall it be construed to
prevent such Management Stockholder from making any disclosure of any
information (A) if required to do so by any statute, law, treaty, rule,
regulation, order, decree, writ, injunction or determination of any court or
other governmental authority, in each case applicable to or binding upon such
Management Stockholder or (B) pursuant to subpoena.

Section 5.3. Cooperation with Reorganizations.

(a) Mergers, Reorganizations, Etc. In the event of any merger, amalgamation,
statutory share exchange or other business combination or reorganization of the
Company, on the one hand, with any of its Subsidiaries (which for this purpose
includes VMware and its subsidiaries), on the other hand, the Management
Stockholders shall, to the extent necessary, as determined by the approval of
the MD Stockholders and the SLP Stockholders, execute a stockholders agreement
with terms that are substantially equivalent (to the extent practicable) to,
mutatis mutandis, such terms of this Agreement.

(b) IPO Reorganization.

(i) In the event the Company proposes to undertake an IPO, the Company may (or
the MD Stockholders and the SLP Stockholders, acting jointly, may cause the
Company to) make changes, solely for the express purpose of a registered public
offering of the securities of the IPO Entity pursuant to the Securities Act, to
(A) the Organizational Documents of the Company or this Agreement to provide for
a conversion of the Company to any other capital structure as the Company or the
MD Stockholders and the SLP Stockholders may determine and/or (B) the structure
of the Company (including the conversion of the Company into a successor
corporation or other entity and/or forming a new entity that will issue shares
to the public and acquire, directly or indirectly, DTI Securities in the Company
in order to give effect to such IPO. For purposes of this Agreement, the term
“IPO Entity” means the Company or if the entity registering equity securities in
connection with the IPO is (x) a Subsidiary of the Company that owns, directly
or through its Subsidiaries, all or substantially all of the assets of the
Company, or (y) the resulting entity from (1) such conversion of the Company to
any other capital structure, (2) such conversion of the Company into a successor
corporation or other entity and/or (3) the formation of such new entity that
will issue equity securities to the public and acquire, directly or indirectly,
DTI Securities in the Company in order to give effect to such IPO, such
Subsidiary or resulting entity.

(ii) Notwithstanding anything herein to the contrary, in connection with the
consummation of any IPO, each of the Management Stockholders hereby acknowledges
and agrees that to the extent required by the Company (or the MD Stockholders
and the SLP Stockholders, acting jointly) (A) each share of Class A DTI Common
Stock held by a Management Stockholder shall be exchanged upon request by the
Company or any Sponsor Stockholder for a newly issued share of Class C DTI
Common Stock prior to any actions set forth in the immediately succeeding clause
(C),

 

47



--------------------------------------------------------------------------------

(B) each share of DTI Common Stock held by any of the Sponsor Stockholders or
any of their respective Permitted Transferees will be converted into a share of
a class of high-voting common stock of the IPO Entity that will entitle its
holder to ten (10) votes per share on all matters upon which holders of common
stock of the IPO Entity are entitled to vote (the “Post-IPO High Vote Common
Stock”), (C) each share of Class C DTI Common Stock (including Class C DTI
Common Stock which was issued in exchanged for Class A DTI Common Stock held by
Management Stockholder in accordance with the preceding clause (A)) will be
converted into a share of regular-voting common stock entitling its holder to
one (1) vote on all matters upon which holders of common stock of the IPO Entity
are entitled to vote (the “Post-IPO Regular Vote Common Stock”) and (D) each
share of common stock of the IPO Entity that is issued or sold in an IPO shall
be Post-IPO Regular Vote Common Stock.

(iii) Notwithstanding the foregoing, immediately prior to the consummation of an
IPO, if (A) the IPO Entity is not the Company and (B) a transaction contemplated
by Section 5.3(a) has not occurred, then the Company and the Stockholders shall
(x) take such actions as may reasonably be necessary to exchange all DTI
Securities for equity securities of such IPO Entity; provided, that all of the
Management Stockholders shall, to the extent appropriate, as determined by the
MD Stockholders and the SLP Stockholders, execute a stockholders agreement with
terms that are substantially equivalent (to the extent practicable) to, mutatis
mutandis, the terms of this Agreement (except with respect to any terms herein
that do not apply after the consummation of an IPO) and (y) the Company shall
assign all rights, obligations and liabilities of the Company, and shall cause
the IPO Entity to assume all rights, liabilities and obligations of the Company,
pursuant to the Registration Rights Agreement; provided, that no such assignment
shall relieve the Company of its obligations hereunder or under the Registration
Rights Agreement.

(c) Further Assurances. In connection with any proposed transaction contemplated
by Section 5.3(a) or Section 5.3(b), each Management Stockholder shall take such
actions as may be required and otherwise cooperate in good faith with the
Company and the Sponsor Stockholders, including approving such reorganizations,
mergers or other transactions and taking all actions requested by the Company or
the MD Stockholders and the SLP Stockholders, acting jointly, and executing and
delivering all agreements, instruments and documents as may be required in order
to consummate any such proposed transaction contemplated by Section 5.3(a) or
Section 5.3(b). Without limiting the effect of any other provision of this
Agreement, each of the Management Stockholders, by entering into this Agreement,
and in consideration of the obligations hereunder agreed to by the other parties
hereto, hereby (i) agrees to the provisions of this Section 5.3 (including,
without limitation, the provisions under which each share of Class A DTI Common
Stock held by such Management Stockholder shall be exchanged for a newly issued
share of Class C DTI Common Stock), and (ii) knowingly, voluntarily, and
intentionally forever waives, surrenders, and agrees not to assert, whether
directly or derivatively, in an action at law or in equity, any claim that such
Management Stockholder may now or hereafter have in connection with any
conversion of shares provided for in this Section 5.3 (including, without
limitation, any claim that the shares held by such Management Stockholder as a
result of any such exchange or conversion are not validly issued and outstanding
shares); provided, however, that nothing in the foregoing clauses (i) and
(ii) of this Section 5.3(c) shall preclude any action or claim by any Management
Stockholder to enforce the terms of this Agreement.

 

48



--------------------------------------------------------------------------------

ARTICLE VI

ADDITIONAL MANAGEMENT STOCKHOLDERS

Section 6.1. Additional Management Stockholders.

(a) Additional Management Stockholders may be added as parties to, be bound by
and receive the benefits afforded by, and be subject to the obligations provided
by, this Agreement upon the execution and delivery of a Joinder Agreement in the
form attached hereto as Annex A by such additional Management Stockholder to the
Company and the acceptance thereof by the Company. No later than one
(1) Business Day following such execution, the Company shall deliver to each
Sponsor Stockholder a notice thereof, together with a copy of such Joinder
Agreement.

(b) To the extent permitted by Section 7.7, amendments may be effected to this
Agreement reflecting such rights and obligations, consistent with the terms of
this Agreement, of such additional Management Stockholder as the MD
Stockholders, the SLP Stockholders and such additional Management Stockholder
may agree.

ARTICLE VII

MISCELLANEOUS

Section 7.1. Entire Agreement. This Agreement (together with the Registration
Rights Agreement, the Share Rollover Agreements, the RSU Rollover Agreements and
any Company Award between the Company and an Applicable Employee for any
Management Stockholder) constitutes the entire understanding and agreement
between the parties and supersedes and replaces any prior understanding,
agreement or statement of intent, in each case, written or oral, of any and
every nature with respect thereto. In the event of any inconsistency between
this Agreement and any document executed or delivered to effect the purposes of
this Agreement, including the Organizational Documents of any Person, this
Agreement shall govern as among the parties hereto. Each of the parties hereto
shall exercise all voting and other rights and powers available to it so as to
give effect to the provisions of this Agreement and, if necessary, to procure
(so far as it is able to do so) any required amendment to the Company’s and/or
its Subsidiaries’ Organizational Documents, in order to cure any such
inconsistency.

Section 7.2. Specific Performance. The parties hereto agree that the obligations
imposed on them in this Agreement are special, unique and of an extraordinary
character, and that, in the event of breach by any party, damages would not be
an adequate remedy and each of the other parties shall be entitled to specific
performance and injunctive and other equitable relief in addition to any other
remedy to which it may be entitled, at law or in equity. The parties hereto
further agree to waive any requirement for the securing or posting of any bond
in connection with the obtaining of any such injunctive or other equitable
relief.

Section 7.3. Governing Law. This Agreement and all claims or causes of action
(whether in tort, contract or otherwise) that may be based upon, arise out of or
relate to this Agreement or the negotiation, execution or performance of this
Agreement (including any claim

 

49



--------------------------------------------------------------------------------

or cause of action based upon, arising out of or related to any representation
or warranty made in or in connection with this Agreement) shall be governed by
and construed in accordance with the laws of the State of Delaware, regardless
of the laws that might otherwise govern under applicable principles of conflicts
of laws.

Section 7.4. Submissions to Jurisdictions; WAIVER OF JURY TRIAL.

(a) Each of the parties hereto hereby irrevocably acknowledges and consents that
any legal action or proceeding brought with respect to this Agreement or any of
the obligations arising under or relating to this Agreement shall be brought and
determined exclusively in the Court of Chancery in the State of Delaware (or,
only if the Court of Chancery in the State of Delaware declines to accept
jurisdiction over a particular matter, any Federal court of the United States of
America sitting in the State of Delaware), and each of the parties hereto hereby
irrevocably submits to and accepts with regard to any such action or proceeding,
for itself and in respect of its property, generally and unconditionally, the
exclusive jurisdiction of the Court of Chancery in the State of Delaware (or,
only if the Court of Chancery in the State of Delaware declines to accept
jurisdiction over a particular matter, any Federal court of the United States of
America sitting in the State of Delaware). Each party hereby further irrevocably
waives any claim that the Court of Chancery in the State of Delaware (or, only
if the Court of Chancery in the State of Delaware declines to accept
jurisdiction over a particular matter, any Federal court of the United States of
America sitting in the State of Delaware) lacks jurisdiction over such party,
and agrees not to plead or claim, in any legal action or proceeding with respect
to this Agreement or the transactions contemplated hereby brought in the Court
of Chancery in the State of Delaware (or, only if the Court of Chancery in the
State of Delaware declines to accept jurisdiction over a particular matter, any
Federal court of the United States of America sitting in the State of Delaware),
that any such court lacks jurisdiction over such party.

(b) Each party irrevocably consents to the service of process in any legal
action or proceeding brought with respect to this Agreement or any of the
obligations arising under or relating to this Agreement by the mailing of copies
thereof by registered or certified mail, postage prepaid, to such party, at its
address for notices as provided in Section 7.12 of this Agreement, such service
to become effective ten (10) days after such mailing. Each party hereby
irrevocably waives any objection to such service of process and further
irrevocably waives and agrees not to plead or claim in any action or proceeding
commenced hereunder or under any other documents contemplated hereby, that
service of process was in any way invalid or ineffective. Subject to
Section 7.4(c), the foregoing shall not limit the rights of any party to serve
process in any other manner permitted by applicable law. The foregoing consents
to jurisdiction shall not constitute general consents to service of process in
the State of Delaware for any purpose except as provided above and shall not be
deemed to confer rights on any Person other than the respective parties to this
Agreement.

(c) Each of the parties hereto hereby waives any right it may have under the
laws of any jurisdiction to commence by publication any legal action or
proceeding with respect to this Agreement or any of the obligations under or
relating to this Agreement. To the fullest extent permitted by applicable law,
each of the parties hereto hereby irrevocably waives the objection which it may
now or hereafter have to the laying of the venue of any suit, action or
proceeding with respect to this Agreement or any of the obligations arising
under or relating to

 

50



--------------------------------------------------------------------------------

this Agreement in the Court of Chancery in the State of Delaware (or, only if
the Court of Chancery in the State of Delaware declines to accept jurisdiction
over a particular matter, any Federal court of the United States of America
sitting in the State of Delaware), and hereby further irrevocably waives and
agrees not to plead or claim that the Court of Chancery in the State of Delaware
(or, only if the Court of Chancery in the State of Delaware declines to accept
jurisdiction over a particular matter, any Federal court of the United States of
America sitting in the State of Delaware) is not a convenient forum for any such
suit, action or proceeding.

(d) The parties hereto agree that any judgment obtained by any party hereto or
its successors or assigns in any action, suit or proceeding referred to above
may, in the discretion of such party (or its successors or assigns), be enforced
in any jurisdiction, to the extent permitted by applicable law.

(e) EACH OF THE PARTIES HEREBY WAIVES TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY
SUIT, ACTION OR PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH OF
THE PARTIES (I) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF ANY SUIT, ACTION OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (II) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HAVE BEEN INDUCED TO
ENTER INTO THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION
7.4(e).

Section 7.5. Obligations. All obligations hereunder shall be satisfied in full
without set-off, defense or counterclaim.

Section 7.6. Consents, Approvals and Actions.

(a) MD Stockholders. All actions required to be taken by, or approvals or
consents of, the MD Stockholders under this Agreement shall be taken by consent
or approval by, or agreement of, MD or his permitted assignee; provided, that
upon the occurrence and during the continuation of a Disabling Event, such
approval or consent shall be taken by consent or approval by, or agreement of,
the holders of a majority of the DTI Securities held by the MD Stockholders, and
in each case, such consent, approval or agreement shall constitute the necessary
action, approval or consent by the MD Stockholders.

(b) SLP Stockholders. All actions required to be taken by, or approvals or
consents of, the SLP Stockholders under this Agreement shall be taken by consent
or approval by, or agreement of, the holders of a majority of the DTI Securities
held by the SLP Stockholders, and such consent, approval or agreement shall
constitute the necessary action, approval or consent by the SLP Stockholders.

 

51



--------------------------------------------------------------------------------

(c) MSD Partners Stockholders. All actions required to be taken by, or approvals
or consents of, the MSD Partners Stockholders under this Agreement shall be
taken by consent or approval by, or agreement of, the holders of a majority of
the DTI Securities held by the MSD Partners Stockholders, and such consent,
approval or agreement shall constitute the necessary action, approval or consent
by the MSD Partners Stockholders.

Section 7.7. Amendment; Waiver.

(a) Except as set forth below, any amendment or modification of any provision of
this Agreement shall require the prior written approval of the Company, the MD
Stockholders and the SLP Stockholders; provided, that (i) if the express terms
of any such amendment or modification disproportionately and materially
adversely affects a Management Stockholder relative to the Sponsor Stockholders
or any other Management Stockholder, it shall require the prior written consent
of the holders of a majority of the DTI Securities held by such affected
Management Stockholders in the aggregate and (ii) if the express terms of any
such amendment or modification disproportionately and materially adversely
affects the MSD Partners Stockholders relative to the other Sponsor
Stockholders, it shall require the prior written consent of the holders of a
majority of the Shares held by the MSD Partners Stockholders in the aggregate.
Notwithstanding the foregoing, (i) the foregoing proviso shall not apply with
respect to (x) subject to compliance with Section 3.5, amendments or
modifications in connection with, and subject to the consummation of, any
Drag-Along Sale, (y) subject to compliance with Section 5.3, amendments or
modifications in connection with any IPO Reorganization and (z) in the case of
Management Stockholders, amendments or modifications that do not apply to
Management Stockholders and, in the case of the MSD Partners Stockholders,
amendments or modifications that do not apply to the MSD Partners Stockholders,
(ii) neither the entry into any employment, severance, change of control,
consulting, option grant or award or other similar agreement between the Company
or any of its Affiliates, on the one hand, and an Applicable Employee of a
Management Stockholder, on the other hand, the amendment, supplement or
modification thereof, nor the waiver or consent of any provision or term herein
or therein with respect to any Management Stockholder, shall constitute an
amendment or modification of any provision of this Agreement, (iii) any addition
of a transferee of DTI Securities or a recipient of DTI Securities as a party
hereto pursuant to Article VI shall not constitute an amendment or modification
hereto and the applicable Joinder Agreement need be signed only by the Company
and such transferee or recipient and (iv) the Company shall promptly amend the
books and records of the Company appropriately as and to the extent necessary to
reflect the removal or addition of a Management Stockholder, any changes in the
amount and/or type of DTI Securities beneficially owned by each Management
Stockholder and/or the addition of a transferee of DTI Securities or a recipient
of any DTI Securities, in each case, pursuant to and in accordance with the
terms of this Agreement.

(b) Any failure by the Company or a Sponsor Stockholder at any time to enforce
any of the provisions of this Agreement shall not be construed a waiver of such
provision or any other provisions hereof. The waiver by the Company or a Sponsor
Stockholder of a breach of any provision of this Agreement shall not operate or
be construed as a further or continuing waiver of such breach or as a waiver of
any other or subsequent breach. Except as otherwise expressly provided herein,
no failure on the part of the Company or a Sponsor Stockholder to exercise, and
no delay in exercising, any right, power or remedy hereunder, or

 

52



--------------------------------------------------------------------------------

otherwise available in respect hereof at law or in equity, shall operate as a
waiver thereof, nor shall any single or partial exercise of such right, power or
remedy by the Company or a Sponsor Stockholder preclude any other or further
exercise thereof or the exercise of any other right, power or remedy.

Section 7.8. Assignment of Rights By Management Stockholders. No Management
Stockholder may assign or transfer its rights under this Agreement except with
the prior consent of the MD Stockholders and the SLP Stockholders. Any purported
assignment of rights or obligations under this Agreement in derogation of this
Section 7.8 shall be null and void.

Section 7.9. Binding Effect. Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
parties’ successors and permitted assigns.

Section 7.10. Third Party Beneficiaries. Except for Section 7.13 (which will be
for the benefit of the Persons set forth therein, and any such Person will have
the rights provided for therein), this Agreement does not create any rights,
claims or benefits inuring to any Person that is not a party hereto, and it does
not create or establish any third party beneficiary hereto.

Section 7.11. Termination. This Agreement shall terminate only (i) by written
consent of the MD Stockholders (for so long as the MD Stockholders own DTI
Securities), the SLP Stockholders (for so long as the SLP Stockholders own DTI
Securities) and the holders of a majority of the DTI Securities held by all of
the Management Stockholders, (ii) upon the consummation of a Drag-Along Sale or
(iii) upon the dissolution or liquidation of the Company.

Section 7.12. Notices. Any and all notices, designations, offers, acceptances or
other communications provided for herein shall be deemed to be sufficient if
contained in a written instrument delivered in person or sent by facsimile (with
written confirmation of transmission), e-mail (with written confirmation of
transmission) or nationally-recognized overnight courier, which shall be
addressed:

(a) in the case of the Company, to its principal office to the attention of its
General Counsel;

(b) in the case of the Stockholders identified below, to the following
respective addresses, e-mail addresses or facsimile numbers:

If to any of the SLP Stockholders, to:

c/o Silver Lake Partners

2775 Sand Hill Road

Suite 100

Menlo Park, CA 94025

Attention: Karen King

Facsimile: (650) 233-8125

E-mail: karen.king@silverlake.com

and

 

53



--------------------------------------------------------------------------------

c/o Silver Lake Partners

9 West 57th Street

32nd Floor

New York, NY 10019

Attention: Andrew J. Schader

Facsimile: (212) 981-3535

E-mail: andy.schader@silverlake.com

with a copy (which shall not constitute actual or constructive notice) to:

Simpson Thacher & Bartlett LLP

2475 Hanover Street

Palo Alto, CA 94304

Attention: Rich Capelouto

                 Tristan M. Brown

                 Dan N. Webb

Facsimile: (650) 251-5002

Email: rcapelouto@stblaw.com

Email: tbrown@stblaw.com

Email: dwebb@stblaw.com

If to any of the MD Stockholders, to:

Michael S. Dell

c/o Dell Inc.

One Dell Way

Round Rock, TX 78682

Facsimile: (512) 283-1469

Email: michael@dell.com

with a copy (which shall not constitute actual or constructive notice) to:

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, NY 10019

Attention: Steven A. Rosenblum

                 Michael J. Segal

                 Andrew J. Nussbaum

                 Gordon S. Moodie

Facsimile: (212) 403-2000

Email: sarosenblum@wlrk.com

Email: msegal@wlrk.com

Email: ajnussbaum@wlrk.com

Email: gsmoodie@wlrk.com

and

 

54



--------------------------------------------------------------------------------

MSD Capital, L.P.

645 Fifth Avenue

21st Floor

New York, NY 10022-5910

Attention: Marc R. Lisker

                 Marcello Liguori

Facsimile: (212) 303-1772

Email: mlisker@msdpartners.com

Email: mliguori@msdcapital.com

If to any of the MSD Partners Stockholders, to:

MSD Partners, L.P.

645 Fifth Avenue

21st Floor

New York, NY 10022-5910

Attention: Marc R. Lisker

                 Marcello Liguori

Facsimile: (212) 303-1772

Email: mlisker@msdpartners.com

Email: mliguori@msdcapital.com

with a copy (which shall not constitute actual or constructive notice) to:

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, NY 10019

Attention: Steven A. Rosenblum

                 Michael J. Segal

                 Andrew J. Nussbaum

                 Gordon S. Moodie

Facsimile: (212) 403-2000

Email: sarosenblum@wlrk.com

Email: msegal@wlrk.com

Email: ajnussbaum@wlrk.com

Email: gsmoodie@wlrk.com

(c) If to any Management Stockholder, to the address, e-mail address or
facsimile number appearing in the books and records of the Company or its
Subsidiaries, on the signature pages hereto and/or Joinder Agreement (if
applicable) of such Management Stockholder.

Any and all notices, designations, offers, acceptances or other communications
shall be conclusively deemed to have been given, delivered or received (i) in
the case of personal delivery, on the day of actual delivery thereof, (ii) in
the case of facsimile or e-mail, on the day of transmittal thereof if given
during the normal business hours of the recipient, and on the

 

55



--------------------------------------------------------------------------------

Business Day during which such normal business hours next occur if not given
during such hours on any day and (iii) in the case of dispatch by
nationally-recognized overnight courier, on the next Business Day following the
disposition with such nationally-recognized overnight courier. By notice
complying with the foregoing provisions of this Section 7.12, each party shall
have the right to change its mailing address, e-mail address or facsimile number
for the notices and communications to such party. The Stockholders hereby
consent to the delivery of any and all notices, designations, offers,
acceptances or other communications provided for herein by Electronic
Transmission addressed to the email address or facsimile number of such
Stockholder as provided herein.

Section 7.13. No Third Party Liability. This Agreement may only be enforced
against the named parties hereto. All claims or causes of action (whether in
contract or tort) that may be based upon, arise out of or relate to this
Agreement, or the negotiation, execution or performance of this Agreement
(including any representation or warranty made in or in connection with this
Agreement or as an inducement to enter into this Agreement), may be made only
against the entities that are expressly identified as parties hereto; and no
past, present or future director, officer, employee, incorporator, member,
partner, stockholder, Affiliate, portfolio company in which any such party or
any of its investment fund Affiliates have made a debt or equity investment (and
vice versa), agent, attorney or representative of any party hereto (including
any Person negotiating or executing this Agreement on behalf of a party hereto),
unless party to this Agreement, shall have any liability or obligation with
respect to this Agreement or with respect any claim or cause of action (whether
in contract or tort) that may arise out of or relate to this Agreement, or the
negotiation, execution or performance of this Agreement (including a
representation or warranty made in or in connection with this Agreement or as an
inducement to enter into this Agreement).

Section 7.14. No Partnership. Nothing in this Agreement and no actions taken by
the parties under this Agreement shall constitute a partnership, association or
other co-operative entity between any of the parties or constitute any party the
agent of any other party for any purpose.

Section 7.15. Aggregation; Beneficial Ownership.

(a) All Shares (including in each case Shares issuable upon exercise, delivery
or vesting of Company Awards) held by an Applicable Employee or any member of
such Applicable Employee’s Management Stockholder Group shall be deemed as being
owned by such Management Stockholder Group.

(b) All DTI Securities held or acquired by any Sponsor Stockholder and its
Affiliates and Permitted Transferees shall be aggregated together for the
purpose of determining the availability of any rights under and application of
any limitations under this Agreement, and such Sponsor Stockholder and its
Affiliates may apportion such rights as among themselves in any manner they deem
appropriate. Without limiting the generality of the foregoing:

(i) for the purposes of calculating the beneficial ownership of the MD
Stockholders, all of the MD Stockholders’ DTI Common Stock, the MSD Partners
Stockholders’ DTI Common Stock, all of their respective Affiliates’ DTI Common
Stock

 

56



--------------------------------------------------------------------------------

and all of their respective Permitted Transferees’ DTI Common Stock (including
in each case DTI Common Stock issuable upon exercise, delivery or vesting of
Company Awards) shall be included as being owned by the MD Stockholders and as
being outstanding; and

(ii) for the purposes of calculating the beneficial ownership of any other
Stockholder, all of such Stockholder’s DTI Common Stock, all of its Affiliates’
DTI Common Stock and all of its Permitted Transferees’ DTI Common Stock
(including in each case DTI Common Stock issuable upon exercise, delivery or
vesting of Company Awards) shall be included as being owned by such Stockholder
and as being outstanding.

Section 7.16. Severability. If any portion of this Agreement shall be declared
void or unenforceable by any court or administrative body of competent
jurisdiction, such portion shall be deemed severable from the remainder of this
Agreement, which shall continue in all respects to be valid and enforceable.

Section 7.17. Management Stockholder Group Representative. With respect to each
Management Stockholder Group, the Applicable Employee (in such capacity, the
“Management Stockholder Group Representative”) for such Management Stockholder
Group shall act as, and each member of such Management Stockholder Group hereby
designates and appoints (and each Permitted Transferee of the Applicable
Employee of such Management Stockholder Group is hereby deemed to have so
designated and appointed) such Management Stockholder Group Representative, as
the sole representative of such Management Stockholder Group under this
Agreement and the Registration Rights Agreement, as applicable, with sole power
and authority to exercise all rights of the members of such Management
Stockholder Group hereunder and thereunder and to perform all such acts as are
required, authorized or contemplated by this Agreement to be performed by any
member of such Management Stockholder Group under this Agreement and the
Registration Rights Agreement, as applicable, including delivering any notice or
granting any waiver or consent hereunder or thereunder. The other parties hereto
are and will be entitled to rely on any action so taken or any notice given by
such Management Stockholder Group Representative on behalf of any member of such
Management Stockholder Group and are and will be entitled and authorized to give
notices only to such Management Stockholder Group Representative for any notice
contemplated by this Agreement or the Registration Rights Agreement, as
applicable, to be given to any member of such Management Stockholder Group. Each
member of a Management Stockholder Group hereby acknowledges and agrees that the
rights of the members of such Management Stockholder Group under this Agreement
and the Registration Rights Agreement, as applicable, shall be exercised only by
the Management Stockholder Group Representative with respect to such Management
Stockholder Group on behalf of such members and no such members shall be
separately entitled to exercise any such rights or to take any action required,
authorized or contemplated by this Agreement or the Registration Rights
Agreement, as applicable, by any member of such Management Stockholder Group.
Each member of a Management Stockholder Group further acknowledges that the
foregoing appointment and designation shall be deemed to be coupled with an
interest and shall survive the death or incapacity of such member. In the event
of the death or Disability of the Applicable Employee for such Management
Stockholder Group, a successor Management Stockholder Group Representative may
be chosen by holders of a majority of the DTI Securities beneficially owned by
the members of such Management Stockholder Group; provided, that

 

57



--------------------------------------------------------------------------------

notice thereof is given by such new Management Stockholder Group Representative
to the Company and the Sponsor Stockholders. Without limiting the generality of
the foregoing, with respect to each Management Stockholder Group, each member of
such Management Stockholder Group hereby irrevocably makes, constitutes and
appoints (and each Permitted Transferee of the Applicable Employee of such
Management Stockholder Group is hereby deemed to have so made, constituted and
appointed) the Applicable Employee of such Management Stockholder Group (and
each successor to such Management Stockholder Group Representative) the true and
lawful attorney-in-fact of such member (or such Permitted Transferee), with full
power and authority, for, on behalf of and in the name of such member (or such
Permitted Transferee) to execute and deliver on behalf of such member (or such
Permitted Transferee) any and all instruments, agreements, notices, consents and
other documents that are necessary or advisable to exercise the rights and
perform the acts contemplated by this Section 7.17.

Section 7.18. Counterparts. This Agreement may be executed in any number of
counterparts (which delivery may be via facsimile transmission or e-mail if in
.pdf format), each of which shall be deemed an original, but all of which
together shall constitute a single instrument.

Section 7.19. Effectiveness. This Agreement shall become effective solely upon
(i) execution of this Agreement by the Company and each of the Sponsor
Stockholders and (ii) the consummation of the Closing. In the event that the
Merger Agreement is terminated for any reason without the Closing having
occurred, this Agreement shall not become effective, shall be void ab initio and
the Original Agreement shall continue in full force and effect without amendment
or restatement.

[Remainder of page intentionally left blank]

 

58



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has executed this Management
Stockholders Agreement or caused this Management Stockholders Agreement to be
signed by its officer thereunto duly authorized as of the date first written
above.

 

COMPANY: DELL TECHNOLOGIES INC. By:  

/s/ Janet B. Wright

  Name:   Janet B. Wright   Title:   Vice President and Assistant Secretary

 

[Management Stockholders Agreement]



--------------------------------------------------------------------------------

MD STOCKHOLDER:

/s/ Michael S. Dell

MICHAEL S. DELL

 

[Management Stockholders Agreement]



--------------------------------------------------------------------------------

MD STOCKHOLDER: SUSAN LIEBERMAN DELL SEPARATE PROPERTY TRUST By:  

/s/ Marc R. Lisker

  Name:   Marc R. Lisker   Title:   President, Hexagon Trust Company

 

[Management Stockholders Agreement]



--------------------------------------------------------------------------------

MSD PARTNERS STOCKHOLDERS: MSDC DENALI INVESTORS, L.P. By: MSDC Denali (GP),
LLC, its General Partner By:  

/s/ Marcello Ligouri

  Name:   Marcello Liguori   Title:   Authorized Signatory MSDC DENALI EIV, LLC
By: MSDC Denali (GP), LLC, its Managing Member By:  

/s/ Marcello Ligouri

  Name:   Marcello Liguori   Title:   Authorized Signatory

 

[Management Stockholders Agreement]



--------------------------------------------------------------------------------

SLP STOCKHOLDERS: SILVER LAKE PARTNERS III, L.P. By: Silver Lake Technology
Associates III, L.P., its general partner By: SLTA III (GP), L.L.C., its general
partner By: Silver Lake Group, L.L.C., its managing member By:  

/s/ James Davidson

  Name:   James Davidson   Title:   Managing Director SILVER LAKE PARTNERS IV,
L.P. By: Silver Lake Technology Associates IV, L.P., its general partner By:
SLTA IV (GP), L.L.C., its general partner By: Silver Lake Group, L.L.C., its
managing member By:  

/s/ James Davidson

  Name:   James Davidson   Title:   Managing Director SILVER LAKE TECHNOLOGY
INVESTORS III, L.P. By: Silver Lake Technology Associates III, L.P., its general
partner By: SLTA III (GP), L.L.C., its general partner By: Silver Lake Group,
L.L.C., its managing member By:  

/s/ James Davidson

  Name:   James Davidson   Title:   Managing Director

 

[Management Stockholders Agreement]



--------------------------------------------------------------------------------

SILVER LAKE TECHNOLOGY INVESTORS IV, L.P. By: Silver Lake Technology Associates
IV, L.P., its general partner By: SLTA IV (GP), L.L.C., its general partner By:
Silver Lake Group, L.L.C., its managing member By:  

/s/ James Davidson

  Name:   James Davidson   Title:   Managing Director SLP DENALI CO-INVEST, L.P.
By: SLP Denali Co-Invest GP, L.L.C., its general partner By: Silver Lake
Technology Associates III, L.P., its managing member By: SLTA III (GP), L.L.C.,
its general partner By: Silver Lake Group, L.L.C., its managing member By:  

/s/ James Davidson

  Name:   James Davidson   Title:   Managing Director

 

[Management Stockholders Agreement]



--------------------------------------------------------------------------------

Annex A

FORM OF

JOINDER AGREEMENT

The undersigned is executing and delivering this Joinder Agreement pursuant to
that certain Amended and Restated Management Stockholders Agreement, dated as of
September 7, 2016 (as amended, restated, supplemented or otherwise modified in
accordance with the terms thereof, the “Management Stockholders Agreement”) by
and among Dell Technologies Inc., Michael S. Dell, Susan Lieberman Dell Separate
Property Trust, MSDC Denali Investors, L.P., MSDC Denali EIV, LLC, Silver Lake
Partners III, L.P., Silver Lake Technology Investors III, L.P., Silver Lake
Partners IV, L.P., Silver Lake Technology Investors IV, L.P., SLP Denali
Co-Invest, L.P., the Management Stockholders party thereto and any other Persons
who become a party thereto in accordance with the terms thereof. Capitalized
terms used but not defined in this Joinder Agreement shall have the respective
meanings ascribed to such terms in the Management Stockholders Agreement.

By executing and delivering this Joinder Agreement to the Management
Stockholders Agreement, the undersigned hereby adopts and approves the
Management Stockholders Agreement and agrees, effective commencing on the date
hereof and as a condition to the undersigned’s becoming the transferee of DTI
Securities, to become a party as a Management Stockholder to, and to be bound by
and comply with the provisions of, the Management Stockholders Agreement
applicable to a Management Stockholder in the same manner as if the undersigned
were an original signatory to the Management Stockholders Agreement.

[The undersigned hereby represents and warrants that, pursuant to this Joinder
Agreement and the Management Stockholders Agreement, it is a Permitted
Transferee of [●] and will be the lawful record owner of [●] shares of Class C
DTI Common Stock of the Company as of the date hereof. The undersigned hereby
covenants and agrees that it will take all such actions as required of a
Permitted Transferee as set forth in the Management Stockholders Agreement,
including but not limited to conveying its record and beneficial ownership of
any DTI Securities and all rights, title and obligations thereunder back to the
initial transferor Stockholder or to another Permitted Transferee of the
original transferor Stockholder, as the case may be, immediately prior to such
time that the undersigned no longer meets the qualifications of a Permitted
Transferee as set forth in the Management Stockholders Agreement.]1

The undersigned acknowledges and agrees that Section 7.2 through Section 7.4 of
the Management Stockholders Agreement are incorporated herein by reference,
mutatis mutandis.

[Remainder of page intentionally left blank]

 

 

1  [To be included for transfers of Transferable Shares to Permitted
Transferees]



--------------------------------------------------------------------------------

Accordingly, the undersigned has executed and delivered this Joinder Agreement
as of the      day of             ,         .

 

 

Signature

 

Print Name Address:  

 

 

 

Telephone:  

 

Facsimile:  

 

Email:  

 

 

[Management Stockholders Agreement]



--------------------------------------------------------------------------------

AGREED AND ACCEPTED

as of the      day of             ,         .

DELL TECHNOLOGIES INC.

 

By:  

 

  Name:   Title:

 

[Management Stockholders Agreement]



--------------------------------------------------------------------------------

Annex B

FORM OF

SPOUSAL CONSENT

In consideration of the execution of that certain Amended and Restated
Management Stockholders Agreement, dated as of September 7, 2016 (as amended,
restated, supplemented or otherwise modified in accordance with the terms
thereof, the “Management Stockholders Agreement”) by and among Dell Technologies
Inc., Michael S. Dell, Susan Lieberman Dell Separate Property Trust, MSDC Denali
Investors, L.P., MSDC Denali EIV, LLC, Silver Lake Partners III, L.P., Silver
Lake Technology Investors III, L.P., Silver Lake Partners IV, L.P., Silver Lake
Technology Investors IV, L.P., SLP Denali Co-Invest, L.P., the Management
Stockholders party thereto and any other Persons who become a party thereto in
accordance with the thereof, I,                     , the spouse of
                    , who is a party to the Management Stockholders Agreement,
do hereby join with my spouse in executing the foregoing Management Stockholders
Agreement and do hereby agree to be bound by all of the terms and provisions
thereof, in consideration of the issuance, acquisition or receipt of DTI
Securities and all other interests I may have in the shares and DTI Securities
subject thereto, whether the interest may be pursuant to community property laws
or similar laws relating to marital property in effect in the state or province
of my or our residence as of the date of signing this consent. Capitalized terms
used but not defined herein shall have the meaning ascribed to such terms in the
Management Stockholders Agreement.

 

Dated as of              ,               

 

      (Signature of Spouse)      

 

      (Print Name of Spouse)



--------------------------------------------------------------------------------

Annex C

FORM OF

PUT NOTICE

TO

DELL TECHNOLOGIES INC.

Pursuant to Section 4.4 of the Amended and Restated Management Stockholders
Agreement, dated as of September 7, 2016, by and among Dell Technologies Inc.
(the “Company”), the Sponsor Stockholders party thereto, the Management
Stockholders party thereto, the undersigned and the other signatories thereto
(as the same may be amended, restated, supplemented or modified from time to
time, the “Agreement”), the undersigned (the “Applicable Employee”) hereby
delivers to the Company this Put Notice on behalf of itself and all members of
such Applicable Employee’s Management Stockholder Group. Capitalized terms used
but not otherwise defined herein shall have the meanings set forth in the
Agreement.

This Put Notice is being delivered by the Applicable Employee to the Company on
or prior to the expiration of the Put Termination Date. The Applicable Employee
requests the Company purchase the number of Put Shares identified on Schedule I
attached hereto (the “Requested Put Shares”), in each case, for a price per
share equal to the Put Price. The Applicable Employee represents and warrants to
the Company that the Applicable Employee has full power and authority to execute
and deliver this Put Notice on behalf of the Applicable Employee and all members
of the Applicable Employee’s Management Stockholder Group and that the Requested
Put Shares have been held by the Applicable Employee and/or a member of the
Applicable Employee’s Management Stockholder Group for at least six (6) months
prior to the delivery of this Put Notice to the Company.

The Applicable Employee hereby expressly acknowledges and agrees that (A) the
Put Right shall be subject to, and the Company shall not be required to purchase
any Requested Put Shares that would breach, violate or be inconsistent with, the
terms, conditions and limitations set forth in Section 4.6 of the Agreement.

The Applicable Employee covenants and agrees to transfer to the Company all
stock certificates representing such Requested Put Shares, if such Requested Put
Shares are certificated (or if one or more of such stock certificates have been
lost, stolen or destroyed, such other evidence requested by the Board with
respect to lost, damaged or destroyed stock certificates), to the Company, free
and clear of all Encumbrances, and covenants and agrees to deliver to the
Company all such releases, letters of transmittal and/or instruments of transfer
properly completed and duly executed, as shall be requested by the Company.

The Company is requested to wire any cash amounts paid in satisfaction of the
Put Price to the account of the Applicable Employee included in the instructions
on Schedule I attached hereto (the “Wire Transfer Instructions”). By signing
this Put Notice the Applicable Employee agrees that payment of any amounts to
the account designated in this Put Notice and the Wire Transfer Instructions
shall constitute payment to and, upon delivery to such account, payment received
by the Management Stockholder Group. The Applicable Employee, on behalf of the
Management Group, hereby waives and releases any and all claims relating to the
payment to the account designated in this Put Notice and the Wire Transfer
Instructions, that the



--------------------------------------------------------------------------------

undersigned may have against any party relying on this Put Notice and the Wire
Transfer Instructions, including, without limitation, the failure of the
Management Stockholder Group to receive amounts due and owing to the undersigned
which were transmitted according to this Put Notice and the Wire Transfer
Instructions, and agrees to indemnify and hold the relying party harmless
therefrom.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

Dated the      day of             , 20    . As attorney-in-fact and Management
Stockholder Group Representative for the Management Stockholder Group of the
following named Applicable Employee:

 

(print name of Applicable Employee) By:  

 

  (signature)  

 

  (print name legibly)



--------------------------------------------------------------------------------

Schedule I

 

DESCRIPTION OF REQUESTED PUT SHARES

Name(s) and Address(es) of Registered Owner(s)

(Please Note Address Changes)

   Certificate Number   No. of Shares                                      
Total No. of Shares g  

WIRE TRANSFER INSTRUCTIONS

Please insert your wire transfer instructions in the space provided below:

 

Bank Name:  

 

Bank Telephone Number:  

 

Account Name:  

 

Account Number:  

 

Routing Number:  

 